 



EXHIBIT 10.1
AGREEMENT AND PLAN OF MERGER
between
F.N.B. CORPORATION
and
OMEGA FINANCIAL CORPORATION
DATED AS OF NOVEMBER 8, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I
  THE MERGER     1  
1.1
  The Merger     1  
1.2
  Effective Time     2  
1.3
  Effects of the Merger     2  
1.4
  Conversion of Omega Capital Stock     2  
1.5
  FNB Capital Stock     4  
1.6
  Omega Equity and Equity-Based Awards     4  
1.7
  Articles of Incorporation and Bylaws of the Surviving Company     5  
1.8
  Tax Consequences     5  
1.9
  Dissenting Shares     5  
1.10.
  The Bank Merger     5  
ARTICLE II
  EXCHANGE OF SHARES     6  
2.1
  FNB to Make Merger Consideration Available     6  
2.2
  Exchange of Shares     6  
2.3
  Adjustments for Dilution and Other Matters     8  
2.4
  Withholding Rights     9  
ARTICLE III
  REPRESENTATIONS AND WARRANTIES OF OMEGA     9  
3.1
  Corporate Organization     9  
3.2
  Capitalization     11  
3.3
  Authority; No Violation     12  
3.4
  Consents and Approvals     13  
3.5
  Reports     14  
3.6
  Financial Statements     14  
3.7
  Broker's Fees     15  
3.8
  Absence of Certain Changes or Events     15  
3.9
  Legal Proceedings     16  
3.10
  Taxes and Tax Returns     16  
3.11
  Employee Benefits     18  
3.12
  SEC Reports     21  
3.13
  Compliance with Applicable Law     22  
3.14
  Contracts     22  
3.15
  Agreements with Regulatory Agencies     22  
3.16
  Undisclosed Liabilities     23  
3.17
  Environmental Liability     23  
3.18
  Real Property     24  
3.19
  State Takeover Laws     25  
3.20
  Reorganization     25  
3.21
  Opinion     25  

(i) 



--------------------------------------------------------------------------------



 



                      Page
3.22
  Insurance     26  
3.23
  Investment Securities     26  
3.24
  Intellectual Property     26  
3.25
  Loans; Nonperforming and Classified Assets     26  
3.26
  Fiduciary Accounts     27  
3.27
  Allowance for Loan Losses     27  
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES OF FNB     27  
4.1
  Corporate Organization     28  
4.2
  Capitalization     28  
4.3
  Authority; No Violation     29  
4.4
  Consents and Approvals     30  
4.5
  Reports     30  
4.6
  Financial Statements     31  
4.7
  Broker’s Fees     32  
4.8
  Absence of Certain Changes or Events     32  
4.9
  Legal Proceedings     32  
4.10
  Taxes and Tax Returns     32  
4.11
  Employee Benefits     34  
4.12
  SEC Reports     37  
4.13
  Compliance with Applicable Law     37  
4.14
  Contracts     37  
4.15
  Agreements with Regulatory Agencies     38  
4.16
  Undisclosed Liabilities     38  
4.17
  Environmental Liability     38  
4.18
  Reorganization     40  
4.19
  Loans; Nonperforming and Classified Assets     40  
4.20
  Fiduciary Accounts     40  
4.21
  Allowance for Loan Losses     40  
ARTICLE V
  COVENANTS RELATING TO CONDUCT OF BUSINESS     41  
5.1
  Conduct of Businesses Prior to the Effective Time     41  
5.2
  Omega Forbearances     41  
5.3
  FNB Forbearances     45  
5.4
  No Control of Other Party’s Business     46  
ARTICLE VI
  ADDITIONAL AGREEMENTS     47  
6.1
  Regulatory Matters     47  
6.2
  Access to Information     49  
6.3
  Shareholder Approval     50  
6.4
  Commercially Reasonable Efforts; Cooperation     51  
6.5
  Affiliates     51  
6.6
  NYSE Approval     51  
6.7
  Benefit Plans     51  
6.8
  Indemnification; Directors’ and Officers’ Insurance     52  

(ii) 



--------------------------------------------------------------------------------



 



                      Page
6.9
  Additional Agreements     54  
6.10
  Advice of Changes     54  
6.11
  Dividends     54  
6.12
  Exemption from Liability Under Section 16(b)     54  
6.13
  Certain Actions     55  
6.14
  Transition     58  
6.15
  Certain Post-Closing Matters     58  
ARTICLE VII
  CONDITIONS PRECEDENT     59  
7.1
  Conditions to Each Party’s Obligation to Effect the Merger     59  
7.2
  Conditions to Obligation of FNB to Effect the Merger     60  
7.3
  Conditions to Obligation of Omega to Effect the Merger     61  
ARTICLE VIII
  TERMINATION AND AMENDMENT     61  
8.1
  Termination     61  
8.2
  Effect of Termination     64  
8.3
  Amendment     64  
8.4
  Extension; Waiver     64  
ARTICLE IX
  GENERAL PROVISIONS     65  
9.1
  Closing     65  
9.2
  Nonsurvival of Representations, Warranties and Agreements     65  
9.3
  Expenses     65  
9.4
  Notices     66  
9.5
  Interpretation     66  
9.6
  Counterparts     67  
9.7
  Entire Agreement     67  
9.8
  Governing Law; Jurisdiction     67  
9.9
  Severability     68  
9.10
  Assignment; Third Party Beneficiaries     68          
EXHIBITS:
           
Exhibit A
  Form of Bank Merger Agreement     A-1  
Exhibit B
  Form of Affiliate Letter     B-1  
Exhibit C
  Form of Voting Agreement     C-1  

(iii) 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Section
Acquisition Proposal
  6.13(e)
Affiliate
  2.3(g)
Agreement
  Preamble
Articles of Merger
  1.2
Assumed Stock Options
  1.5(a)
Average Closing Price
  1.4(e)
Bank
  3.4
Bank Merger
  1.10
Bank Merger Agreement
  1.10
BHC Act
  3.1(b)
Break-up Fee
  6.13(f)
Certificates
  1.4(c)
Change in Omega Recommendation
  6.13(c)
Claim
  6.8(a)
Closing
  9.1
Closing Date
  9.1
Code
  Preamble
Confidentiality Agreement
  6.2(b)
Contracts
  5.2(j)
Controlled Group Liability
  3.11
Credit Facilities
  5.2(f)
DRSP Plan
  1.4(d)
Effective Date
  1.2
Effective Time
  1.2
Environmental Laws
  3.17(b)
ERISA
  3.11
ERISA Affiliate
  3.11
ESOP
  1.6(c)
Exchange Act
  3.6
Exchange Agent
  2.2(a)
Exchange Fund
  2.2
Exchange Ratio
  1.4(a)
FBCA
  1.1(a)
FDIC
  3.4
Federal Reserve Board
  3.4
FNB
  Preamble
FNB 10-Q
  4.6
FNB 2006 10-K
  4.6

(iv) 



--------------------------------------------------------------------------------



 



          Section
FNB Bank
  1.10
FNB Bank Board
  1.10
FNB Benefit Plan
  4.11
FNB Bylaws
  4.1(b)
FNB Charter
  4.1(b)
FNB Common Stock
  1.4(a)
FNB Disclosure Schedule
  Art. IV Preamble
FNB Employment Agreement
  4.11
FNB Loan Property
  4.17
FNB Plans
  6.7(a)
FNB Preferred Stock
  4.2(a)
FNB Proposal
  6.3(b)
FNB Qualified Plans
  4.11(d)
FNB Recommendation
  6.3(b)
FNB Regulatory Agreement
  4.15
FNB Reports
  4.12
FNB Shareholder Meeting
  6.3(b)
FNB Stock Plans
  4.2(a)
GAAP
  3.1(c)
Governmental Entity
  3.4
Hazardous Substance
  3.17(b)
HSR Act
  3.4
Indemnified Parties
  6.8(a)
Injunction
  7.1(e)
Insurance Amount
  6.8(c)
Intellectual Property
  3.25
IRS
  3.11(b)
Joint Proxy Statement
  3.4
Leased Properties
  3.18(c)
Leases
  3.18(b)
Liens
  3.2(b)
Loan(s)
  5.2(t)
Material Adverse Effect
  3.1(c)
Materially Burdensome Regulatory Condition
  6.1(d)
Merger
  Preamble
Merger Consideration
  1.4(a)
Multiemployer Plan
  3.11
Multiple Employer Plan
  3.11
Nasdaq
  3.1(c)
NYSE
  3.1(c)
OCC
  3.4
Omega
  Preamble

(v) 



--------------------------------------------------------------------------------



 



          Section
Omega 10-Q
  3.6
Omega 2006 10-K
  3.6
Omega Advisory Board
  6.15(b)
Omega Articles
  3.1(b)
Omega Bank
  1.10
Omega Bank Designees
  1.10
Omega Benefit Plan
  3.11
Omega Bylaws
  3.1(b)
Omega Common Stock
  1.4(a)
Omega Designees
  1.3(b)
Omega Disclosure Schedule
  Art. III Preamble
Omega Employment Agreement
  3.11
Omega’s Knowledge
  3.17(b)
Omega Loan Property
  3.17(a)
Omega Plan
  3.11
Omega Qualified Plans
  3.11(d)
Omega Recommendation
  6.3(e)
Omega Regulatory Agreement
  3.15
Omega Reports
  3.12
Omega Representatives
  6.13(a)
Omega RSU
  1.6(b)
Omega Shareholder Meeting
  6.3
Omega Stock Option
  1.6(a)
Omega Stock Plans
  1.6(a)
Omega Subsidiary
  3.1(c)
OREO
  3.26(b)
Other Regulatory Approvals
  3.4
Owned Properties
  3.18(a)
PA DOB
  3.4
Payment Event
  6.13(g)
PBCL
  1.1(a)
PBGC
  3.11(e)
Person
  3.9(a)
Registration Statement
  3.4
Regulatory Agencies
  3.5
Requisite Regulatory Approvals
  7.1(c)
SEC
  3.4
Securities Act
  1.6(d)
SRO
  3.4
Subsidiary
  3.1(c)
Superior Proposal
  6.13(e)
Surviving Company
  Preamble

(vi) 



--------------------------------------------------------------------------------



 



          Section
Tax Returns
  3.10(c)
Tax(es)
  3.10(b)
Third Party
  6.13(g)
Third Party Leases
  3.18(d)
Treasury Shares
  1.4(b)
Voting Agreement
  Preamble
Withdrawal Liability
  3.11

(vii) 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER, dated as of November 8, 2007 (this
“Agreement”), between F.N.B. CORPORATION, a Florida corporation (“FNB “) and
OMEGA FINANCIAL CORPORATION, a Pennsylvania corporation (“Omega”).
W I T N E S S E T H:
     WHEREAS, the Boards of Directors of Omega and FNB have determined that it
is in the best interests of their respective companies and their shareholders to
consummate the strategic business combination transaction provided for in this
Agreement in which Omega will, on the terms and subject to the conditions set
forth in this Agreement, merge with and into FNB (the “ Merger “), so that FNB
is the surviving company in the Merger (sometimes referred to in such capacity
as the “Surviving Company”); and
     WHEREAS, for federal income Tax (as defined in Section 3.10(b)) purposes,
it is intended that the Merger shall qualify as a reorganization under the
provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended
(the “Code”);
     WHEREAS, the members of the Omega Board of Directors have executed a voting
agreement of even date herewith in the form of Exhibit C (the “Voting
Agreement”); and
     WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I
THE MERGER
     1.1 The Merger.
          (a) Subject to the terms and conditions of this Agreement, in
accordance with the Pennsylvania Business Corporation Law (the “PBCL”) and the
Florida Business Corporation Act (the “FBCA”), at the Effective Time (as defined
in Section 1.2), Omega shall merge with and into FNB. FNB shall be the Surviving
Company in the Merger, and shall continue its corporate existence under the laws
of the State of Florida. As of the Effective Time, the separate corporate
existence of Omega shall cease.

-1-



--------------------------------------------------------------------------------



 



          (b) FNB may at any time change the method of effecting the combination
and Omega shall cooperate in such efforts, including by entering into an
appropriate amendment to this Agreement (to the extent such amendment only
changes the method of effecting the business combination and does not
substantively affect this Agreement or the rights and obligations of the parties
or their respective shareholders hereunder); provided, however, that no such
change shall (i) alter or change the amount or kind of the Merger Consideration
(as defined in Section 1.4(a)) provided for in this Agreement, (ii) adversely
affect the Tax treatment of Omega’s shareholders as a result of receiving the
Merger Consideration or the Tax treatment of either party pursuant to this
Agreement or (iii) materially impede or delay consummation of the transactions
contemplated by this Agreement.
     1.2 Effective Time. The Merger shall become effective as set forth in the
articles of merger (the “Articles of Merger”) that shall be filed with the
Secretary of State of the Commonwealth of Pennsylvania and the Secretary of
State of the State of Florida on or before the Closing Date (as defined in
Section 9.1). The term “Effective Time” shall mean the date and time when the
Merger becomes effective as set forth in the Articles of Merger. “Effective
Date” shall mean the date on which the Effective Time occurs.
     1.3 Effects of the Merger.
          (a) At and after the Effective Time, the Merger shall have the effects
set forth in Sections 1921 through 1932 of the PBCL and Sections 607.1101
through 607.11101 of the FBCA.
          (b) Directors and Executive Officers of the Surviving Company. The
directors of the Surviving Company immediately after the Merger shall be (i) the
directors of FNB immediately prior to the Merger and (ii) three current
independent members of Omega’s Board of Directors (the “Omega Designees”) as are
mutually agreed by FNB and Omega. The executive officers of the Surviving
Company immediately after the Merger shall be the executive officers of FNB
immediately prior to the Merger.
     1.4 Conversion of Omega Capital Stock.
          (a) Subject to the provisions of this Agreement, each share of common
stock, $5.00 par value, of Omega (“Omega Common Stock”) issued and outstanding
immediately prior to the Effective Time, other than Treasury Shares (as defined
in Section 1.4(b)) shall, by virtue of the Merger, no longer be outstanding and
shall as of the Effective Time automatically be converted into and shall
thereafter represent the right to receive as merger consideration (the “Merger
Consideration”) 2.022 shares (the “Exchange Ratio”) of common stock, $.01 par
value, of FNB (“FNB Common Stock”).

-2-



--------------------------------------------------------------------------------



 



          (b) At and after the Effective Time, each Treasury Share shall be
cancelled and retired and no shares of FNB Common Stock or other consideration
shall be issued in exchange therefor. “Treasury Shares” means shares of Omega
Common Stock held by Omega or any of its Subsidiaries (as defined in
Section 3.1(c)) or by FNB or any of its Subsidiaries, other than in a fiduciary,
including custodial or agency, capacity or as a result of debts previously
contracted in good faith.
          (c) At the Effective Time, the stock transfer books of Omega shall be
closed as to holders of Omega Common Stock immediately prior to the Effective
Time and no transfer of Omega Common Stock by any such holder shall thereafter
be made or recognized. If, after the Effective Time, certificates representing
Omega Common Stock (“Certificates”) are properly presented in accordance with
Section 2.2 of this Agreement to the Exchange Agent (as defined in
Section 2.2(a)), such Certificates shall be canceled and exchanged for
certificates representing the number of whole shares of FNB Common Stock into
which the Omega Common Stock represented thereby was converted in the Merger,
plus any payment for any fractional share of FNB Common Stock without any
interest thereon and any dividends or distributions to which the holder of such
Certificates is entitled pursuant to Section 2.2(b).
          (d) Each holder of Omega Common Stock shall have the option of
enrolling the whole shares of FNB Common Stock issuable to such shareholder upon
the consummation of the Merger in FNB’s Dividend Reinvestment and Stock Purchase
Plan (the “DRSP Plan”). Each Omega shareholder electing to enroll in the DRSP
Plan shall be issued a certificate representing the number of whole shares of
FNB Common Stock received in the Merger, and any future dividends will be
reinvested in accordance with the DRSP Plan.
          (e) Notwithstanding any other provision of this Agreement, each holder
of Omega Common Stock who would otherwise be entitled to receive a fractional
share of FNB Common Stock, after taking into account all Certificates delivered
by such holder, shall receive an amount in cash, without interest, rounded to
the nearest cent, equal to the product obtained by multiplying (a) the Average
Closing Price (as defined below) as of the Closing Date by (b) the fraction of a
share (calculated to the nearest ten-thousandth when expressed in decimal form)
of FNB Common Stock, to which such holder would otherwise be entitled. No such
holder shall be entitled to dividends or other rights in respect of any such
fractional shares. “Average Closing Price” means, as of any specified date, the
average composite closing price of FNB Common Stock on the NYSE as reported in
New York Stock Exchange Composite Transactions in The Wall Street Journal
(Eastern Edition) or, if not reported therein, in another mutually agreed upon
authoritative source, for each of the 20 consecutive trading days ending on and
including the fifth such trading day prior to the specified date rounded to the
nearest ten-thousandth.

-3-



--------------------------------------------------------------------------------



 



     1.5 FNB Capital Stock. At and after the Effective Time, each share of FNB
capital stock issued and outstanding immediately prior to the Effective Time
shall remain issued and outstanding and shall not be affected by the Merger.
     1.6 Omega Equity and Equity-Based Awards.
          (a) Omega Stock Options. Effective as of the Effective Time, each then
outstanding option to purchase shares of Omega Common Stock (each an “Omega
Stock Option”), pursuant to the equity-based compensation plans identified on
Section 3.11(a) of the Omega Disclosure Schedule (as defined in Article III)
(the “Omega Stock Plans”) and the award agreements evidencing the grants
thereunder, granted to any current or former employee or director of, or
consultant to, Omega or any of its Subsidiaries (as defined in Section 3.1(b))
shall at the Effective Time cease to represent a right to acquire shares of
Omega Common Stock and shall be converted automatically into an option to
acquire shares of FNB Common Stock and each option to acquire shares of Omega
Common Stock that prior to the Effective Time is fully vested and exercisable,
shall continue as a fully vested and exercisable option of FNB on the terms
hereinafter set forth. FNB shall assume each such Omega Stock Option in
accordance with the terms of the relevant Omega Stock Plan and stock option or
other agreement by which it is evidenced, except that from and after the
Effective Time: (i) FNB and the Compensation Committee of its Board of Directors
shall be substituted for Omega and the committee of the Board of Directors of
Omega, including, if applicable, the entire Board of Directors of Omega,
administering such Omega Stock Plan, (ii) each Omega Stock Option assumed by FNB
may be exercised solely for shares of FNB Common Stock, (iii) the number of
shares of FNB Common Stock subject to such Omega Stock Option shall be equal to
the number of shares of Omega Common Stock subject to such Omega Stock Option
immediately prior to the Effective Time multiplied by the Exchange Ratio,
provided that any fractional shares of FNB Common Stock resulting from such
multiplication shall be rounded down to the nearest share, and (iv) the exercise
price per share of FNB Common Stock under each such option shall be the amount
(rounded up to the nearest whole cent) equal to the per share exercise price
under each such Omega Stock Option prior to the Effective Time divided by the
Exchange Ratio. Notwithstanding clauses (iii) and (iv) of the preceding
sentence, each Omega Stock Option that is an “incentive stock option” shall be
adjusted as required by Section 424 of the Code, and the regulations promulgated
thereunder, so as not to constitute a modification, extension or renewal of the
option within the meaning of Section 424(h) of the Code. FNB and Omega agree to
take all necessary steps to effect the provisions of this Section 1.6(a). As of
the Effective Time, FNB shall issue to each holder of each outstanding Omega
Stock Option that has been assumed by FNB (the “Assumed Stock Options”) a
document evidencing the conversion and assumption of such Omega Stock Option by
FNB pursuant to this Section 1.6(a).
          (b) Omega Restricted Stock Units. Effective immediately prior to the
Effective Time, each then outstanding restricted stock unit (each an “Omega
RSU”), pursuant

-4-



--------------------------------------------------------------------------------



 



to the Omega Stock Plans and the award agreements evidencing the grants
thereunder, granted to any current or former employee of Omega or any of its
Subsidiaries shall become vested in full. At the Effective Time, each holder of
an Omega RSU shall be entitled to receive a number of shares of FNB Common Stock
equal to the Exchange Ratio multiplied by the total number of shares of Omega
Common Stock subject to such Omega RSU.
          (c) Omega Employee Stock Ownership Plan. If requested by FNB, Omega
agrees that its Employee Stock Ownership Plan (the “ESOP”) shall terminate as of
a date not later than March 31, 2008 and, in connection therewith, repay all
indebtedness of the ESOP. Appropriate distributions of all of the assets held by
the ESOP will be made to the participants in the ESOP as soon as reasonably
practicable thereafter in accordance with the provisions of the ESOP and
applicable law.
          (d) Omega 401(k) Plan. Not later than the day prior to the Closing
Date, Omega agrees to terminate its Section 401(k) Plan.
          (e) Reservation of Shares. FNB has taken all corporate action
necessary to reserve for issuance a sufficient number of shares of FNB Common
Stock issuable upon the exercise of the Assumed Stock Options. As soon as
practicable following the Closing (as defined in Section 9.1), FNB shall file a
registration statement on an appropriate form or a post-effective amendment to a
previously filed registration statement under the Securities Act of 1933, as
amended (the “Securities Act”) with respect to the issuance of the shares of FNB
Common Stock subject to the Assumed Stock Options and shall use its best efforts
to maintain the effectiveness of such registration statement or registration
statements (and maintain the current status of the prospectus or prospectuses
contained therein) for so long as such equity awards remain outstanding.
     1.7 Articles of Incorporation and Bylaws of the Surviving Company. FNB’s
Charter (as defined in Section 4.1(b)) as in effect immediately prior to the
Effective Time shall be the articles of incorporation of the Surviving Company
until thereafter amended in accordance with applicable law. FNB’s Bylaws (as
defined in Section 4.1(b)) as in effect immediately prior to the Effective Time
shall be the bylaws of the Surviving Company until thereafter amended in
accordance with applicable law.
     1.8 Tax Consequences. It is intended that the Merger shall constitute a
“reorganization” within the meaning of Section 368(a) of the Code, and that this
Agreement shall constitute a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code.
     1.9 Dissenting Shares. No outstanding shares of Omega Common Stock shall
have any dissenters’ rights of appraisal under the PBCL.
     1.10 The Bank Merger. As soon as practicable after the execution of this
Agreement, Omega and FNB shall cause Omega Bank (“Omega Bank”) and First
National Bank of

-5-



--------------------------------------------------------------------------------



 



Pennsylvania (“FNB Bank”) to enter into a bank merger agreement, the form of
which is attached hereto as Exhibit A (the “Bank Merger Agreement”), that
provides for the merger of Omega Bank with and into FNB Bank (the “Bank
Merger”), in accordance with applicable laws and regulations and the terms of
the Bank Merger Agreement and as soon as practicable after consummation of the
Merger. The Bank Merger Agreement provides that the directors of FNB Bank (the
“FNB Bank Board”) upon consummation of the Bank Merger shall be the directors of
FNB Bank immediately prior to the Bank Merger plus the four Omega Bank Designees
as defined in Section 6.15(b).
ARTICLE II
EXCHANGE OF SHARES
     2.1 FNB to Make Merger Consideration Available. As promptly as practicable
following the Effective Time, FNB shall deposit, or shall cause to be deposited,
with the Exchange Agent, for the benefit of the holders of Certificates, for
exchange in accordance with this Article II, (i) certificates representing the
aggregate number of shares of FNB Common Stock issuable pursuant to this
Agreement in exchange for shares of Omega Common Stock outstanding immediately
prior to the Effective Time of the Merger, (ii) immediately available funds
equal to any dividends or distributions payable in accordance with
Section 2.2(b) and (iii) cash in lieu of any fractional shares (such cash and
certificates for shares of FNB Common Stock, collectively being referred to as
the “Exchange Fund”), to be issued pursuant to Section 1.4 and paid pursuant to
Section 1.4 in exchange for outstanding shares of Omega Common Stock.
     2.2 Exchange of Shares.
          (a) As soon as practicable after the Effective Time, Registrar and
Transfer Company (the “Exchange Agent”) shall mail to each holder of record of
Omega Common Stock a letter of transmittal in customary form as prepared by FNB
and reasonably acceptable to Omega which shall specify, among other things, that
delivery shall be effected, and risk of loss and title to the Certificates shall
pass, only upon delivery of the Certificates to the Exchange Agent and
instructions for use in effecting the surrender of the Certificates in exchange
for the Merger Consideration and any cash in lieu of fractional shares into
which the shares of Omega Common Stock represented by such Certificate or
Certificates shall have been converted pursuant to this Agreement and any
dividends or distributions to which such holder is entitled pursuant to
Section 2.2(b). After the Effective Time of the Merger, each holder of a
Certificate formerly representing Omega Common Stock, other than Treasury
Shares, who surrenders or has surrendered such Certificate or customary
affidavits and indemnification regarding the loss or destruction of such
Certificate, together with duly executed transmittal materials to the Exchange
Agent, shall, upon acceptance thereof, be entitled to a certificate representing
FNB Common Stock into which the shares of Omega Common Stock shall have been
converted pursuant to Section 1.4, as well as any cash in lieu

-6-



--------------------------------------------------------------------------------



 



of any fractional share of FNB Common Stock to which such holder would otherwise
be entitled and any dividends or distributions to which such holder is entitled
pursuant to Section 2.2(b). The Exchange Agent shall accept such Certificate
upon compliance with such reasonable and customary terms and conditions as the
Exchange Agent may impose to effect an orderly exchange thereof in accordance
with normal practices. Until surrendered as contemplated by this Section 2.2,
each Certificate representing Omega Common Stock shall be deemed from and after
the Effective Time of the Merger to evidence only the right to receive the
Merger Consideration any cash in lieu of fractional shares into which the shares
of Omega Common Stock represented by such Certificate or Certificates shall have
been converted pursuant to this Agreement and any dividends or distributions to
which such holder is entitled pursuant to Section 2.2(b). FNB shall not be
obligated to deliver the Merger Consideration or any check representing cash in
lieu of fractional shares and/or declared but unpaid dividends to which any
former holder of Omega Common Stock is entitled as a result of the Merger until
such holder surrenders his Certificate or Certificates for exchange as provided
in this Section 2.2. If any certificate for shares of FNB Common Stock, or any
check representing cash in lieu of fractional shares and/or declared but unpaid
dividends, is to be issued in a name other than that in which a Certificate
surrendered for exchange is issued, the Certificate so surrendered shall be
properly endorsed and otherwise in proper form for transfer and the person
requesting such exchange shall affix any requisite stock transfer tax stamps to
the Certificate surrendered or provide funds for their purchase or establish to
the satisfaction of the Exchange Agent that such taxes are not payable.
          (b) Following surrender of any such Certificate, there shall be paid
to the record holder of the Certificates representing whole shares of FNB Common
Stock issued in exchange therefor, without interest, (i) at the time of such
surrender, the amount of any dividends or distributions with a record date prior
to the Effective Date which have been declared by Omega in respect of shares of
Omega Common Stock after the date of this Agreement in accordance with the terms
of this Agreement and which remain unpaid at the Effective Time, (ii) at the
time of such surrender, the amount of any cash payable in lieu of a fractional
share of FNB Common Stock to which such holder is entitled pursuant to
Section 1.4 and the amount of dividends or other distributions with a record
date after the Effective Time of the Merger and which theretofore had become
payable with respect to such whole shares of FNB Common Stock, and (iii) at the
appropriate payment date, the amount of dividends or other distributions with a
record date after the Effective Time of the Merger but prior to surrender and a
payment date subsequent to surrender payable with respect to such whole shares
of FNB Common Stock. After the date of this Agreement, Omega shall coordinate
with FNB the declaration of any dividends in respect of Omega Common Stock as
provided in Section 6.11.
          (c) After the Effective Time, there shall be no transfers on the stock
transfer books of Omega of the shares of Omega Common Stock that were issued and
outstanding immediately prior to the Effective Time other than to settle
transfers of Omega Common

-7-



--------------------------------------------------------------------------------



 



Stock that occurred prior to the Effective Time. If, after the Effective Time,
Certificates are presented to FNB for any reason, they shall be canceled and
exchanged as provided in this Agreement. All shares of FNB Common Stock and cash
in lieu of fractional shares and/or declared but unpaid dividends issued upon
the surrender for exchange of shares of Omega Common Stock or the provision of
customary affidavits and indemnification for lost or mutilated Certificates in
accordance with the terms hereof and the letter of transmittal, shall be deemed
to have been issued in full satisfaction of all rights pertaining to such shares
of Omega Common Stock.
          (d) Any portion of the Exchange Fund, including any interest thereon,
that remains undistributed to the shareholders of Omega following the passage of
12 months after the Effective Time of the Merger shall be delivered to FNB, upon
demand, and any shareholders of Omega who have not theretofore complied with
this Section 2.3 shall thereafter look only to FNB for payment of their claim
for FNB Common Stock, any cash in lieu of fractional shares of FNB Common Stock
and any unpaid dividends or distributions payable in accordance with
Section 2.2(b).
          (e) Neither Omega nor FNB shall be liable to any holder of shares of
Omega Common Stock or FNB Common Stock, as the case may be, for such shares, or
dividends or distributions with respect thereto, or cash from the Exchange Fund
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar law.
          (f) The Exchange Agent shall not be entitled to vote or exercise any
rights of ownership with respect to the shares of FNB Common Stock held by it
from time to time hereunder, except that it shall receive and hold all dividends
or other distributions paid or distributed with respect to such shares of FNB
Common Stock for the account of the Persons entitled thereto.
          (g) Certificates surrendered for exchange by any Person constituting
an Affiliate of Omega for purposes of Rule 144(a) and Rule 145 (an “Affiliate”)
under the Securities Act shall not be exchanged for certificates representing
whole shares of FNB Common Stock until FNB has received a written agreement from
such person as provided in Section 6.5.
     2.3 Adjustments for Dilution and Other Matters. If prior to the Effective
Time of the Merger, (a) FNB shall declare a stock dividend or distribution on
FNB Common Stock with a record date prior to the Effective Time of the Merger,
or subdivide, split up, reclassify or combine FNB Common Stock, or make a
distribution other than a regular quarterly cash dividend not in excess of $.30
per share, on FNB Common Stock in any security convertible into FNB Common
Stock, in each case with a record date prior to the Effective Time of the
Merger, or (b) the outstanding shares of FNB Common Stock shall have been
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities, in each case as a result of a reorganization,
recapitalization, reclassification, stock dividend,

-8-



--------------------------------------------------------------------------------



 



stock split, reverse stock split or other similar change in FNB’s capitalization
other than a business combination transaction with another bank holding company
or financial services company, then a proportionate adjustment or adjustments
will be made to the Exchange Ratio, which adjustment may include, as
appropriate, the issuance of securities, property or cash on the same basis as
that on which any of the foregoing shall have been issued, distributed or paid
to holders of FNB Common Stock generally.
     2.4 Withholding Rights. The Exchange Agent or, subsequent to the first
anniversary of the Effective Time, FNB, shall be entitled to deduct and withhold
from any cash portion of the Merger Consideration, any cash in lieu of
fractional shares of FNB Common Stock, cash dividends or distributions payable
pursuant to Section 2.2(b) and any other cash amounts otherwise payable pursuant
to this Agreement to any holder of Omega Common Stock such amounts as the
Exchange Agent or FNB, as the case may be, is required to deduct and withhold
under the Code, or any provision of state, local or foreign Tax law, with
respect to the making of such payment. To the extent the amounts are so withheld
by the Exchange Agent or FNB, as the case may be, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
shares of Omega Common Stock in respect of whom such deduction and withholding
was made by the Exchange Agent or FNB, as the case may be.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF OMEGA
     Except as disclosed in the Omega Reports (as defined in Section 3.12) or as
disclosed in the disclosure schedule delivered by Omega to FNB (the “Omega
Disclosure Schedule”), Omega hereby represents and warrants to FNB as follows:
     3.1 Corporate Organization.
          (a) Omega is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania. Omega has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.
          (b) Omega is duly registered as a bank holding company and is a
financial holding company under the Bank Holding Company Act of 1956, as amended
(the “BHC Act”). True and complete copies of the Amended and Restated Articles
of Incorporation of Omega (the “Omega Articles”) and the Amended and Restated
Bylaws of Omega (the

-9-



--------------------------------------------------------------------------------



 



“Omega Bylaws”), as in effect as of the date of this Agreement, have previously
been made available to FNB.
          (c) Each of Omega’s Subsidiaries (i) is duly organized and validly
existing under the laws of its jurisdiction of organization, (ii) is duly
qualified to do business and in good standing in all jurisdictions (whether
federal, state, local or foreign) where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and (iii) has all
requisite corporate power and authority to own or lease its properties and
assets and to carry on its business as now conducted, except in each of (i) –
(iii) as would not be reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on Omega. As used in this Agreement,
(i) the word “Subsidiary” when used with respect to either party, means any
corporation, partnership, joint venture, limited liability company or any other
entity (A) of which such party or a subsidiary of such party is a general
partner or (B) at least a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or persons performing similar functions with respect to such entity is
directly or indirectly owned by such party and/or one or more subsidiaries
thereof, and the terms “Omega Subsidiary” and “FNB Subsidiary” shall mean any
direct or indirect Subsidiary of Omega or FNB, respectively, and (ii) the term
“Material Adverse Effect” means, with respect to FNB, Omega or the Surviving
Company, as the case may be, any event, circumstance, development, change or
effect that alone or in the aggregate with other events, circumstances,
developments, changes or effects (A) is materially adverse to the business,
results of operations or financial condition of such party and its Subsidiaries
taken as a whole (provided, however, that, with respect to this clause (A),
Material Adverse Effect shall not be deemed to include effects to the extent
resulting from (1) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting requirements applicable
to banks or savings associations and their holding companies generally;
(2) changes, after the date hereof, in laws, rules or regulations of general
applicability or interpretations thereof by courts or Governmental Entities (as
defined in Section 3.4); (3) actions or omissions of (a) FNB, or (b) Omega,
taken at the request of, or with the prior written consent of the other or
required hereunder; (4) changes, events or developments, after the date hereof,
in the national or world economy or financial or securities markets generally or
changes, events or developments, after the date hereof in general economic
conditions or other changes, events or developments, after the date hereof that
affect banks or their holding companies generally except to the extent that such
changes have a materially disproportionate adverse effect on such party relative
to other similarly situated participants in the markets or industries in which
they operate; (5) consummation or public disclosure of the transactions
contemplated hereby (including the resignation of employment of employees or any
impact on such party’s business, customer relations, condition or results of
operations, in each case as a result therefrom); (6) any outbreak or escalation
of war or hostilities, any occurrence or threats of terrorist acts or any armed
hostilities associated therewith and any national or international calamity,
disaster or emergency or any escalation thereof; (7) any changes in interest
rates or

-10-



--------------------------------------------------------------------------------



 



foreign currency rates; (8) any claim, suit, action, audit, arbitration,
investigation, inquiry or other proceeding or order which in any manner
challenges, seeks to prevent, enjoin, alter or delay, or seeks damages as a
result of or in connection with, the transactions contemplated hereby; (9) any
failure by such party to meet any published (whether by such party or a third
party research analyst) or internally prepared estimates of revenues or
earnings; (10) a decline in the price, or a change in the trading volume of,
such party’s common stock on the Nasdaq Global Select Market (including any
successor exchange, “Nasdaq”) or the New York Stock Exchange (including any
successor exchange, “NYSE”), as applicable; and (11) any matter to the extent
that (i) it is disclosed in reasonable detail in the party’s disclosure
schedules delivered to the other party pursuant to this Agreement or in such
party’s SEC reports referenced in Section 3.12 or Section 4.12, as applicable,
and (ii) such disclosed matter does not worsen in a materially adverse manner);
or (B) materially delays or impairs the ability of such party to timely
consummate the transactions contemplated by this Agreement.
     3.2 Capitalization.
          (a) The authorized capital stock of Omega consists of 25,000,000
shares of Omega Common Stock, of which, as of September 30, 2007, 12,632,627
shares were issued and outstanding, and 5,000,000 shares of preferred stock, par
value $5.00 per share, of which as of the date hereof, no shares were issued and
outstanding. As of September 30, 2007, 234,616 shares of Omega Common Stock were
held in Omega’s treasury. As of September 30, 2007, no shares of Omega Common
Stock were reserved for issuance except for 500,794 shares of Omega Common Stock
reserved for issuance upon the exercise of Omega Stock Options and Omega RSUs
issued pursuant to the Omega Stock Plans. All of the issued and outstanding
shares of Omega Common Stock have been, and all shares of Omega Common Stock
that may be issued upon the exercise of the Omega Stock Options will be, when
issued in accordance with the terms thereof, duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof. Except pursuant to this
Agreement and the Omega Stock Plans, Omega does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of Omega
Common Stock or any other equity securities of Omega or any securities
representing the right to purchase or otherwise receive any shares of Omega
Common Stock. Set forth in Section 3.2 of the Omega Disclosure Schedule is a
true, correct and complete list of (a) each Omega Stock Option (such list to
include the Omega Stock Plan under which such options were issued, the number of
shares of Omega Common Stock subject thereto, the vesting schedule thereof and
the exercise prices thereof) and (b) each Omega RSU (such list to include the
number of shares of Omega Common Stock subject thereto and the vesting schedule
thereof) outstanding under the Omega Stock Plans as of September 30, 2007. Since
September 30, 2007 through the date hereof, Omega has not issued or awarded, or
authorized the issuance or award of, any options, restricted stock units or
other equity-based awards under the Omega Stock Plans.

-11-



--------------------------------------------------------------------------------



 



          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of Omega are owned by Omega,
directly or indirectly, free and clear of any material liens, pledges, charges
and security interests and similar encumbrances (other than liens for property
Taxes not yet due and payable, “Liens”), and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No such Subsidiary has or is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock or any other equity security of such Subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such Subsidiary.
     3.3 Authority; No Violation.
          (a) Omega has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of Omega. The Board of Directors of Omega has determined that
this Agreement and the transactions contemplated hereby are in the best
interests of Omega and its shareholders and has directed that this Agreement and
the transactions contemplated by this Agreement be submitted to Omega’s
shareholders for approval and adoption at a duly held meeting of such
shareholders and, except for the approval and adoption of this Agreement and the
transactions contemplated by this Agreement by the affirmative vote of a
majority of the votes cast by all holders of shares of Omega Common Stock at
such meeting at which a quorum is present, no other corporate proceedings on the
part of Omega are necessary to approve this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Omega and, assuming due authorization, execution and
delivery by FNB, constitutes the valid and binding obligation of Omega,
enforceable against Omega in accordance with its terms, except as may be limited
by bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
the rights of creditors generally and the availability of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by Omega nor
the consummation by Omega of the transactions contemplated hereby, nor
compliance by Omega with any of the terms or provisions of this Agreement, will
(i) violate any provision of the Omega Articles or the Omega Bylaws or
(ii) assuming that the consents, approvals and filings referred to in
Section 3.4 are duly obtained and/or made, (A) violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or Injunction (as
defined in Section 7.1(e)) applicable to Omega, any of its Subsidiaries or any
of their respective properties or assets, or (B) violate, conflict with, result
in a breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or

-12-



--------------------------------------------------------------------------------



 



cancellation under, accelerate the performance required by, or result in the
creation of any Lien upon any of the respective properties or assets of Omega or
any of its Subsidiaries under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which Omega or any of its Subsidiaries is a
party, or by which they or any of their respective properties or assets may be
bound or affected, except for such violations, conflicts, breaches or defaults
with respect to clause (ii) that are not reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on Omega.
     3.4 Consents and Approvals. Except for (i) the filing of applications and
notices, as applicable, with the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”) under the BHC Act and the Federal Reserve
Act, as amended, and approval of such applications and notices, and, in
connection with the merger of Omega Bank with and into FNB Bank, the filing of
applications and notices, as applicable, with the Federal Deposit Insurance
Corporation (the “FDIC”), the Office of the Comptroller of the Currency (the
“OCC”) or the Pennsylvania Department of Banking (the “PA DOB”) and the Federal
Reserve Board, and approval of such applications and notice, (ii) the filing of
any required applications or notices with any foreign or state banking,
insurance or other regulatory authorities and approval of such applications and
notices (the “Other Regulatory Approvals”), (iii) the filing with the Securities
and Exchange Commission (the “SEC”) of a joint proxy statement in definitive
form relating to the meetings of Omega’s and FNB’s shareholders to be held in
connection with this Agreement (the “Joint Proxy Statement”) and the
transactions contemplated by this Agreement and of a registration statement on
Form S-4 (the “Registration Statement”) in which the Joint Proxy Statement will
be included as a prospectus, and declaration of effectiveness of the
Registration Statement, (iv) the filing of the Articles of Merger with and the
acceptance for record by the Secretary of State of the Commonwealth of
Pennsylvania pursuant to the PBCL and the filing of the Articles of Merger with
and the acceptance for record by the Secretary of State of the State of Florida
pursuant to the FBCA, (v) any notices or filings under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), (vi) any
consents, authorizations, approvals, filings or exemptions in connection with
compliance with the applicable provisions of federal and state securities laws
relating to the regulation of broker-dealers, investment advisers or transfer
agents and the rules and regulations thereunder and of any applicable industry
self-regulatory organization (“SRO”), and the rules of Nasdaq or the NYSE, or
that are required under consumer finance, mortgage banking and other similar
laws, (vii) such filings and approvals as are required to be made or obtained
under the securities or “Blue Sky” laws of various states in connection with the
issuance of the shares of FNB Common Stock pursuant to this Agreement and
approval of the listing of such FNB Common Stock on the NYSE, (viii) the
adoption of this Agreement by the requisite vote of shareholders of Omega and
(ix) filings, if any, required as a result of the particular status of FNB, no
consents or approvals of or filings or registrations with any court,
administrative agency or commission or other governmental authority or
instrumentality or SRO (each a

-13-



--------------------------------------------------------------------------------



 



“Governmental Entity”) are necessary in connection with (A) the execution and
delivery by Omega of this Agreement and (B) the consummation by Omega of the
Merger and the other transactions contemplated by this Agreement.
     3.5 Reports. Omega and each of its Subsidiaries have in all material
respects timely filed all reports, registrations and statements, together with
any amendments required to be made with respect thereto, that they were required
to file since January 1, 2005 with (i) the Federal Reserve Board, (ii) the
Federal Deposit Insurance Corporation, (iii) any state regulatory authority,
(iv) the SEC, (v) any foreign regulatory authority and (vi) any SRO
(collectively, “Regulatory Agencies”) and with each other applicable
Governmental Entity, and all other reports and statements required to be filed
by them since January 1, 2005, including any report or statement required to be
filed pursuant to the laws, rules or regulations of the United States, any
state, any foreign entity, or any Regulatory Agency, and have paid all fees and
assessments due and payable in connection therewith. Except for normal
examinations conducted by a Regulatory Agency in the ordinary course of the
business of Omega and its Subsidiaries, no Regulatory Agency has initiated or
has pending any proceeding or, to the knowledge of Omega, investigation into the
business or operations of Omega or any of its Subsidiaries since January 1,
2005. There (i) is no unresolved violation, criticism or exception by any
Regulatory Agency with respect to any report or statement relating to any
examinations or inspections of Omega or any of its Subsidiaries and (ii) has
been no formal or informal inquiries by, or disagreements or disputes with, any
Regulatory Agency with respect to the business, operations, policies or
procedures of Omega since January 1, 2005.
     3.6 Financial Statements.
          (a) (i) Omega has previously made available to FNB copies of the
consolidated balance sheets of Omega and its Subsidiaries as of December 31,
2004, 2005 and 2006, and the related consolidated statements of income,
shareholders’ equity and cash flows for the years then ended as reported in
Omega’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006
(as amended prior to the date hereof, the “Omega 2006 10-K”) filed with the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
accompanied by the audit reports of Ernst & Young LLP, independent registered
public accountants with respect to Omega for the years ended December 31, 2004,
2005 and 2006, and (ii) Omega will make available to FNB when filed with the SEC
copies of the unaudited consolidated balance sheets of Omega and its
Subsidiaries as of September 30, 2006 and 2007, and the related consolidated
statements of income, shareholders equity and cash flows of the three- and
nine-month periods then ended, as reported in Omega’s Quarterly Report on Form
10-Q for the quarterly period ended September 30, 2007 (the “Omega 10-Q”). The
December 31, 2006 consolidated balance sheet of Omega (including the related
notes, where applicable) fairly presents in all material respects the
consolidated financial position of Omega and its Subsidiaries as of the date
thereof, and the other financial

-14-



--------------------------------------------------------------------------------



 



statements referred to in this Section 3.6 (including the related notes, where
applicable) fairly present in all material respects the results of the
consolidated operations, cash flows and changes in shareholders equity and
consolidated financial position of Omega and its Subsidiaries for the respective
fiscal periods or as of the respective dates therein set forth, subject to
normal year-end audit adjustments in amounts consistent with past experience in
the case of unaudited statements; each of such statements (including the related
notes, where applicable) complies in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto; and each of such statements (including the related notes,
where applicable) has been prepared in all material respects in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
Omega and its Subsidiaries have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements and reflect only actual transactions.
          (b) No agreement pursuant to which any loans or other assets have been
or shall be sold by Omega or its Subsidiaries entitled the buyer of such loans
or other assets, unless there is material breach of a representation or covenant
by Omega or its Subsidiaries, to cause Omega or its Subsidiaries to repurchase
such loan or other asset or the buyer to pursue any other form of recourse
against Omega or its Subsidiaries. To the knowledge of Omega, there has been no
material breach of a representation or covenant by Omega or its Subsidiaries in
any such agreement. Except as disclosed in Omega Reports (as defined in
Section 3.12), since January 1, 2005, no cash, stock or other dividend or any
other distribution with respect to the capital stock of Omega or any of its
Subsidiaries has been declared, set aside or paid. Except as disclosed in Omega
Reports, no shares of capital stock of Omega have been purchased, redeemed or
otherwise acquired, directly or indirectly, by Omega since January 1, 2005, and
no agreements have been made to do the foregoing.
     3.7 Broker’s Fees. Neither Omega nor any Omega Subsidiary nor any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than Keefe, Bruyette & Woods, Inc.
     3.8 Absence of Certain Changes or Events. Since December 31, 2006, except
as publicly disclosed in the Forms 10-K, 10-Q and 8-K and any registration
statements, proxy statements or prospectuses comprising the Omega Reports filed
on or prior to the date of this Agreement, (i) Omega and its Subsidiaries have
(except in connection with the negotiation and execution and delivery of this
Agreement) carried on their respective businesses in all material respects in
the ordinary course consistent with past practice and (ii) there has not been
any Material Adverse Effect with respect to Omega.

-15-



--------------------------------------------------------------------------------



 



     3.9 Legal Proceedings.
          (a) There is no pending, or, to Omega’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any
individual, partnership, corporation, trust, joint venture, organization or
other entity (each, a “Person”) or Governmental Entity that is material to Omega
and its Subsidiaries, taken as a whole, in each case with respect to Omega or
any of its Subsidiaries or any of their respective properties or permits,
licenses or authorizations.
          (b) There is no material Injunction, judgment, or regulatory
restriction (other than those of general application that apply to similarly
situated financial or bank holding companies or their Subsidiaries) imposed upon
Omega, any of its Subsidiaries or the assets of Omega or any of its
Subsidiaries.
     3.10 Taxes and Tax Returns.
          (a) Each of Omega and its Subsidiaries has duly and timely filed
(including all applicable extensions) all Tax Returns (as defined in subsection
(c), below) required to be filed by it on or prior to the date of this Agreement
(all such Tax Returns being accurate and complete in all material respects), has
timely paid or withheld and timely remitted all Taxes shown thereon as arising
and has duly and timely paid or withheld and timely remitted all Taxes (whether
or not shown on any Tax Return) that are due and payable or claimed to be due
from it by a Governmental Entity other than Taxes that (i) are being contested
in good faith, which have not been finally determined, and (ii) have been
adequately reserved against in accordance with GAAP on Omega’s most recent
consolidated financial statements. All required estimated Tax payments
sufficient to avoid any underpayment penalties or interest have been made by or
on behalf of each of Omega and its Subsidiaries. Neither Omega nor any of its
Subsidiaries has granted any extension or waiver of the limitation period for
the assessment or collection of Tax that remains in effect. There are no
disputes, audits, examinations or proceedings in progress or pending (including
any notice received of an intent to conduct an audit or examination), or claims
asserted, for Taxes upon Omega or any of its Subsidiaries. No claim has been
made by a Governmental Entity in a jurisdiction where Omega or any of its
Subsidiaries has not filed Tax Returns such that Omega or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction. All
deficiencies asserted or assessments made as a result of any examinations by any
Governmental Entity of the Tax Returns of, or including, Omega or any of its
Subsidiaries have been fully paid. No issue has been raised by a Governmental
Entity in any prior examination or audit of each of Omega and its Subsidiaries
which, by application of the same or similar principles, could reasonably be
expected to result in a proposed deficiency in respect of such Governmental
Entity for any subsequent taxable period. There are no Liens for Taxes (other
than statutory liens for Taxes not yet due and payable) upon any of the assets
of Omega or any of its Subsidiaries. Neither Omega nor any of its Subsidiaries
is a party to or is bound by any Tax sharing, allocation or indemnification
agreement or arrangement (other than such an agreement or arrangement

-16-



--------------------------------------------------------------------------------



 



exclusively between or among Omega and its Subsidiaries). Neither Omega nor any
of its Subsidiaries (A) has been a member of an affiliated group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was Omega) or (B) has any liability for the Taxes of any Person (other
than Omega or any of its Subsidiaries) under Treas. Reg. §1.1502-6 (or any
similar provision of state, local or foreign law), or as a transferee or
successor, by contract or otherwise. Neither Omega nor any of its Subsidiaries
has been, within the past two years or otherwise as part of a “plan (or series
of related transactions)” (within the meaning of Section 355(e) of the Code) of
which the Merger is also a part, or a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock intended to qualify for tax-free treatment
under Section 355 of the Code. No share of Omega Common Stock is owned by a
Subsidiary of Omega. Omega is not and has not been a “United States real
property holding company” within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
Neither Omega, its Subsidiaries nor any other Person on their behalf has
executed or entered into any written agreement with, or obtained or applied for
any written consents or written clearances or any other Tax rulings from, nor
has there been any written agreement executed or entered into on behalf of any
of them with any Governmental Entity, relating to Taxes, including any IRS
private letter rulings or comparable rulings of any Governmental Entity and
closing agreements pursuant to Section 7121 of the Code or any predecessor
provision thereof or any similar provision of any applicable law, which rulings
or agreements would have a continuing effect after the Effective Time. Neither
Omega nor any of its Subsidiaries has engaged in a “reportable transaction,” as
set forth in Treas. Reg. § 1.6011-4(b), or any transaction that is the same as
or substantially similar to one of the types of transactions that the IRS has
determined to be a tax avoidance transaction and identified by notice,
regulation or other form of published guidance as a “listed transaction,” as set
forth in Treas. Reg. § 1.6011-4(b)(2). FNB has received complete copies of
(i) all federal, state, local and foreign income or franchise Tax Returns of
Omega and its Subsidiaries relating to the taxable periods beginning January 1,
2004 or later and (ii) any audit report issued within the last three years
relating to any Taxes due from or with respect to Omega or its Subsidiaries.
Neither Omega, any of its Subsidiaries nor FNB (as a successor to Omega) will be
required to include any item of material income in, or exclude any material item
of deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (i) change in method of
accounting for a taxable period ending on or prior to the Closing Date,
(ii) installment sale or open transaction disposition made on or prior to the
Effective Time, (iii) prepaid amount received on or prior to the Closing Date or
(iv) deferred intercompany gain or any excess loss account of Omega or any of
its Subsidiaries for periods or portions of periods described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign law) for periods (or portions thereof)
ending on or before the Closing Date.

-17-



--------------------------------------------------------------------------------



 



          (b) As used in this Agreement, the term “Tax” or “Taxes” means (i) all
federal, state, local, and foreign income, excise, gross receipts, gross income,
ad valorem, profits, gains, property, capital, sales, transfer, use, payroll,
bank shares tax, employment, severance, withholding, duties, intangibles,
franchise, backup withholding, inventory, capital stock, license, employment,
social security, unemployment, excise, stamp, occupation, and estimated taxes,
and other taxes, charges, levies or like assessments (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any
Governmental Entity in connection with any item described in clause (i) and
(iii) any transferee liability in respect of any items described in clauses
(i) or (ii) payable by reason of Contract, assumption, transferee liability,
operation of Law, Treas. Reg §1.1502-6(a) or any predecessor or successor
thereof of any analogous or similar provision under law or otherwise.
          (c) As used in this Agreement, the term “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof, supplied or required to be supplied to a Governmental
Entity and any amendment thereof including, where permitted or required,
combined, consolidated or unitary returns for any group of entities.
     3.11 Employee Benefits. For purposes of this Agreement, the following terms
shall have the following meaning:
     “Controlled Group Liability” means any and all liabilities (i) under Title
IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971
of the Code, and (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code other than such liabilities that arise solely out of, or relate solely to,
the Omega Benefit Plans.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.
     “Omega Benefit Plan” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer

-18-



--------------------------------------------------------------------------------



 



or director of Omega or any of its Subsidiaries or any beneficiary or dependent
thereof that is sponsored or maintained by Omega or any of its Subsidiaries or
to which Omega or any of its Subsidiaries contributes or is obligated to
contribute, whether or not written, including without limitation any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not
such plan is subject to ERISA), and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or policy.
     “Omega Employment Agreement” means a written contract, offer letter or
agreement of Omega or any of its Subsidiaries with or addressed to any
individual who is rendering or has rendered services thereto as an employee
pursuant to which Omega or any of its Subsidiaries has any actual or contingent
liability or obligation to provide compensation and/or benefits in consideration
for past, present or future services.
     “Omega Plan” means any Omega Benefit Plan other than a Multiemployer Plan.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          (a) Section 3.11(a) of the Omega Disclosure Schedule includes a
complete list of all material Omega Benefit Plans and all material Omega
Employment Agreements.
          (b) With respect to each Omega Plan, Omega has delivered or made
available to FNB a true, correct and complete copy of: (i) each writing
constituting a part of such Omega Plan, including without limitation all plan
documents, current employee communications, benefit schedules, trust agreements,
and insurance contracts and other funding vehicles; (ii) the most recent Annual
Report (Form 5500 Series) and accompanying schedule, if any; (iii) the current
summary plan description and any material modifications thereto, if any (in each
case, whether or not required to be furnished under ERISA); (iv) the most recent
annual financial report, if any; (v) the most recent actuarial report, if any;
and (vi) the most recent determination letter from the Internal Revenue Service
(“the IRS”), if any. Omega has delivered or made available to FNB a true,
correct and complete copy of each material Omega Employment Agreement.
          (c) All material contributions required to be made to any Omega Plan
by applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any Omega Plan, for any period through the date hereof have
been timely made or paid in full or, if the contributions or payments are not
due on or before the date hereof, have been fully reflected on the financial
statements to the extent required by GAAP. Each Omega Benefit Plan that is an
employee welfare benefit plan under Section 3(1) of ERISA either (i) is funded
through an

-19-



--------------------------------------------------------------------------------



 



insurance company contract and is not a “welfare benefit fund” within the
meaning of Section 419 of the Code or (ii) is unfunded.
          (d) With respect to each Omega Plan, Omega and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
Omega Plans. Each Omega Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to an Omega Plan or the imposition of any material lien on
the assets of Omega or any of its Subsidiaries under ERISA or the Code.
Section 3.11(d) of the Omega Disclosure Schedule identifies each Omega Plan that
is intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“Omega Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each Omega Qualified Plan and the related trust that has
not been revoked or Omega is entitled to rely on a favorable opinion issued by
the IRS, and, to the knowledge of Omega, there are no existing circumstances and
no events have occurred that would reasonably be expected to adversely affect
the qualified status of any Omega Qualified Plan or the related trust. No trust
funding any Omega Plan is intended to meet the requirements of Code
Section 501(c)(9). To the knowledge of Omega, none of Omega and its Subsidiaries
nor any other person, including any fiduciary, has engaged in any “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of the Omega Plans or their
related trusts, Omega, any of its Subsidiaries or any person that Omega or any
of its Subsidiaries has an obligation to indemnify, to any material Tax or
penalty imposed under Section 4975 of the Code or Section 502 of ERISA.
          (e) With respect to each Omega Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and, (ii) (A) the fair
market value of the assets of such Omega Plan equals or exceeds the actuarial
present value of all accrued benefits under such Omega Plan (whether or not
vested) on a termination basis; (B) no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred; (C) all premiums to the Pension Benefit Guaranty
Corporation (the “PBGC”) have been timely paid in full; (D) no liability (other
than for premiums to the PBGC) under Title IV of ERISA has been or would
reasonably be expected to be incurred by Omega or any of its Subsidiaries; and
(E) the PBGC has not instituted proceedings to terminate any such Omega Plan
and, to Omega’s knowledge, no condition exists that presents a risk that such
proceedings will be instituted or which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such Omega Plan, except as would not
have a Material Adverse Effect, individually or in the aggregate, in the case of
clauses (A), (B), (C), (D) and (E).

-20-



--------------------------------------------------------------------------------



 



          (f) (i) No Omega Benefit Plan is a Multiemployer Plan or a plan that
has two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA (a “Multiple Employer
Plan”); (ii) none of Omega and its Subsidiaries nor any of their respective
ERISA Affiliates has, at any time during the last six years, contributed to or
been obligated to contribute to any Multiemployer Plan or Multiple Employer
Plan; and (iii) none of Omega and its Subsidiaries nor any of their respective
ERISA Affiliates has incurred, during the last six years, any Withdrawal
Liability that has not been satisfied in full. There does not now exist, nor do
any circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of Omega or any of its
Subsidiaries following the Effective Time, other than such liabilities that
arise solely out of, or relate solely to, the Omega Benefit Plans. Without
limiting the generality of the foregoing, neither Omega nor any of its
Subsidiaries, nor, to Omega’s knowledge, any of their respective ERISA
Affiliates, has engaged in any transaction described in Section 4069 or
Section 4204 or 4212 of ERISA.
          (g) Omega and its Subsidiaries have no liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code, Part 6 of Title I of ERISA or applicable law and at
no expense to Omega and its Subsidiaries.
          (h) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any other event (whether contingent or otherwise),
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of Omega or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or
(iv) result in any amount failing to be deductible by reason of Section 280G of
the Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
          (i) No labor organization or group of employees of Omega or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to Omega’s knowledge, threatened
to be brought or filed, with the National Labor Relations Board or any other
labor relations tribunal or authority. Each of Omega and its Subsidiaries is in
material compliance with all applicable laws respecting employment and
employment practices, terms and conditions of employment, wages and hours and
occupational safety and health.
     3.12 SEC Reports. Omega has previously made available to FNB an accurate
and complete copy of each final registration statement, prospectus, report,
schedule and definitive proxy statement filed since January 1, 2005 by Omega
with the SEC pursuant to the

-21-



--------------------------------------------------------------------------------



 



Securities Act or the Exchange Act (the “Omega Reports”), on and prior to the
date of this Agreement and no such Omega Report as of the date of such Omega
Report contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except that information as of a later date (but before the date
of this Agreement) shall be deemed to modify information as of an earlier date.
Since January 1, 2005, as of their respective dates, all Omega Reports filed
under the Securities Act and the Exchange Act complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto.
     3.13 Compliance with Applicable Law. Omega and each of its Subsidiaries
hold all licenses, franchises, permits and authorizations necessary for the
lawful conduct of their respective businesses under and pursuant to each, and,
since January 1, 2005, have complied in all respects with and are not in default
in any respect under any, applicable law, statute, order, rule, regulation,
policy or guideline of any Governmental Entity relating to Omega or any of its
Subsidiaries (including the Equal Credit Opportunity Act, the Fair Housing Act,
the Community Reinvestment Act, the Home Mortgage Disclosure Act, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorist (USA Patriot) Act of 2001, the Bank Secrecy Act and
applicable limits on loans to one borrower), except where the failure to hold
such license, franchise, permit or authorization or such noncompliance or
default is not reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on Omega.
     3.14 Contracts. Except for matters that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Omega and its Subsidiaries taken as a whole, (i) none of Omega
nor any of its Subsidiaries is (with or without the lapse of time or the giving
of notice, or both) in breach or default in any material respect under any
material contract, lease, license or other agreement or instrument, (ii) to the
knowledge of Omega, none of the other parties to any such material contract,
lease, license or other agreement or instrument is (with or without the lapse of
time or the giving of notice, or both) in breach or default in any material
respect thereunder and (iii) neither Omega nor any of its Subsidiaries has
received any written notice of the intention of any party to terminate or cancel
any such material contract, lease, license or other agreement or instrument
whether as a termination or cancellation for convenience or for default of Omega
or any of its Subsidiaries.
     3.15 Agreements with Regulatory Agencies. Neither Omega nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
ordered to pay any civil money penalty by, or has been since January 1, 2005, a
recipient of any supervisory letter from, or since January 1, 2005, has

-22-



--------------------------------------------------------------------------------



 



adopted any policies, procedures or board resolutions at the request or
suggestion of any Regulatory Agency or other Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its ability to pay dividends,
its credit or risk management policies, its management or its business, other
than those of general application that apply to similarly situated financial
holding companies or their Subsidiaries (each item in this sentence, whether or
not set forth in Section 3.15 of the Omega Disclosure Schedule, an “Omega
Regulatory Agreement”), nor has Omega or any of its Subsidiaries been advised
since January 1, 2005 by any Regulatory Agency or other Governmental Entity that
it is considering issuing, initiating, ordering, or requesting any such Omega
Regulatory Agreement. To the knowledge of Omega, there has not been any event or
occurrence since January 1, 2005 that could reasonably be expected to result in
a determination that Omega Bank is not “well capitalized” and “well managed” as
a matter of U.S. federal banking law. Omega Bank has at least a “satisfactory”
rating under the U.S. Community Reinvestment Act.
     3.16 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of Omega
included in the Omega 10-Q (including any notes thereto) (ii) liabilities
incurred in connection with this Agreement and the transactions contemplated
hereby and (iii) liabilities incurred in the ordinary course of business
consistent with past practice since September 30, 2007, since September 30,
2007, neither Omega nor any of its Subsidiaries has incurred any liability of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due) that has had or is reasonably likely to have,
either individually or in the aggregate, a Material Adverse Effect on Omega.
     3.17 Environmental Liability.
          (a) To Omega’s Knowledge, (A) Omega and its Subsidiaries are in
material compliance with applicable environmental laws; (B) no real property,
including buildings or other structures, currently or formerly owned or operated
by Omega or any of its Subsidiaries, or any property in which Omega or any of
its Subsidiaries has held a security interest, Lien or a fiduciary or management
role (“Omega Loan Property”), has been contaminated with, or has had any release
of, any Hazardous Substance except in material compliance with Environmental
Laws; (C) neither Omega nor any of its Subsidiaries could be deemed the owner or
operator of, or have actively participated in the management regarding Hazardous
Substances of, any Omega Loan Property that has been contaminated with, or has
had any material and unlawful release to the environment of, any regulated
quantity of any Hazardous Substance; (D) neither Omega nor any of its
Subsidiaries has any material liability for any Hazardous Substance disposal or
contamination on any third party property; (E) neither Omega nor any of its
Subsidiaries has received any notice, demand letter, claim or request for
information alleging any material violation of, or liability under, any
Environmental Law; (F) neither Omega nor any of its Subsidiaries is subject to
any order,

-23-



--------------------------------------------------------------------------------



 



decree, injunction or other agreement with any Governmental Entity or any third
party relating to any Environmental Law; (G) there are no circumstances or
conditions (including the presence of unencapsulated friable asbestos,
underground storage tanks, lead products, polychlorinated biphenyls, prior
manufacturing operations, dry-cleaning or automotive services) involving Omega
or any of its Subsidiaries, any currently or formerly owned or operated
property, or any Omega Loan Property, that could reasonably be expected to
result in any material claims, liability or investigations against Omega or any
of its Subsidiaries, result in any material restrictions on the ownership, use
or transfer of any property pursuant to any Environmental Law or materially and
adversely affect the value of any Omega Loan Property, (H) Omega has set forth
in Section 3.17 of the Omega Disclosure Schedule and made available to FNB
copies of all environmental reports or studies, sampling data, correspondence
and filings in its possession or reasonably available to it relating to Omega,
its Subsidiaries and any currently owned or operated property of Omega which
were prepared in the last five years and (I) Omega has made available to FNB
copies of all environmental reports or studies, sampling data, correspondence
and filings in the possession or reasonably available to it relating to any
currently outstanding Omega Loan (as defined in Section 5.2(s)) and which were
prepared for Omega in the last five years.
          (b) As used herein, (A) the term “Environmental Laws” means any
federal, state or local law, regulation, order, decree or permit relating to:
(1) the protection or restoration of the environment, human health, safety or
natural resources in regard to any Hazardous Substance; (2) the handling, use,
presence, disposal, release or threatened release to the environment of any
Hazardous Substance or (3) material effects of any Hazardous Substance on any
legally delineated wetlands, indoor air spaces; (4) any material physical damage
injury or any injury or threat of injury to persons or property in connection
with any Hazardous Substance; and (B) the term “Hazardous Substance” means any
regulated quantity of any substance other than at concentrations and in
locations that are naturally occurring that are: (1) listed, classified or
regulated pursuant to any Environmental Law; (2) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, radioactive materials or radon or (3) any other
substance that is the subject of regulatory action by any Governmental Entity in
connection with any Environmental Law and (C) the term “Omega’s Knowledge” means
the actual knowledge, immediately prior to the Effective Time and Effective
Date, of any officer of Omega.
     3.18 Real Property.
          (a) Each of Omega and its Subsidiaries has good title free and clear
of all Liens to all real property owned by such entities (the “Owned
Properties”), except for Liens that do not materially detract from the present
use of such real property.
          (b) A true and complete copy of each agreement pursuant to which Omega
or any of its Subsidiaries leases any real property (such agreements, together
with any

-24-



--------------------------------------------------------------------------------



 



amendments, modifications and other supplements thereto, collectively, the
“Leases”) has heretofore been made available to FNB. Each Lease is valid,
binding and enforceable against Omega or its applicable Subsidiary in accordance
with its terms and is in full force and effect (except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies). There
is not under any such Lease any material existing default by Omega or any of its
Subsidiaries or, to the knowledge of Omega, any other party thereto, or any
event which with notice or lapse of time or both would constitute such a
default. The consummation of the transactions contemplated by this Agreement
will not cause defaults under the Leases, except for any such default which
would not, individually or in the aggregate, have a Material Adverse Effect on
Omega and its Subsidiaries taken as a whole.
          (c) The Owned Properties and the properties leased pursuant to the
Leases (the “Leased Properties”) constitute all of the real estate on which
Omega and its Subsidiaries maintain their facilities or conduct their business
as of the date of this Agreement, except for locations the loss of which would
not result in a Material Adverse Effect on Omega and its Subsidiaries taken as a
whole.
          (d) A true and complete copy of each agreement pursuant to which Omega
or any of its Subsidiaries leases real property to a third party (such
agreements, together with any amendments, modifications and other supplements
thereto, collectively, the “Third Party Leases”) has heretofore been made
available to FNB. Each Third Party Lease is valid, binding and enforceable in
accordance with its terms and is in full force and effect (except as may be
limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the rights of creditors generally and the availability of equitable
remedies). To the knowledge of Omega, there are no existing defaults by the
tenant under any Third Party Lease, or any event which with notice or lapse of
time or both which would constitute such a default.
     3.19 State Takeover Laws. Omega has previously taken any and all action
necessary to render the provisions of the Pennsylvania anti-takeover statutes in
Sections 2538 through 2588 inclusive of the PBCL that may be applicable to the
Merger and the other transactions contemplated by this Agreement inapplicable to
FNB and its respective affiliates, and to the Merger, this Agreement and the
transactions contemplated hereby. The Board of Directors of Omega has approved
this Agreement and the transactions contemplated hereby as required to render
inapplicable to such Agreement and the transactions contemplated hereby any
restrictive provisions, including the provisions of Paragraph 9, of the Omega
Articles.
     3.20 Reorganization. As of the date of this Agreement, Omega is not aware
of any fact or circumstance that could reasonably be expected to prevent the
Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.
     3.21 Opinion. Prior to the execution of this Agreement, Omega has received
an opinion from Keefe, Bruyette & Woods, Inc. to the effect that as of the date
thereof and based

-25-



--------------------------------------------------------------------------------



 



upon and subject to the matters set forth therein, the Merger Consideration is
fair to the shareholders of Omega from a financial point of view. Such opinion
has not been amended or rescinded as of the date of this Agreement.
     3.22 Insurance. Omega and its Subsidiaries are insured with reputable
insurers against such risks and in such amounts as are set forth in Section 3.22
of the Omega Disclosure Schedule and as its management reasonably has determined
to be prudent in accordance with industry practices.
     3.23 Investment Securities. Except where failure to be true would not
reasonably be expected to have a Material Adverse Effect on Omega, (a) each of
Omega and its Subsidiaries has good title to all securities owned by it (except
those sold under repurchase agreements or held in any fiduciary or agency
capacity), free and clear of any Liens, except to the extent such securities are
pledged in the ordinary course of business to secure obligations of Omega or its
Subsidiaries, and such securities are valued on the books of Omega in accordance
with GAAP in all material respects.
     3.24 Intellectual Property. Omega and each of its Subsidiaries owns, or is
licensed to use (in each case, free and clear of any Liens), all Intellectual
Property used in the conduct of its business as currently conducted that is
material to Omega and its Subsidiaries, taken as a whole. Except as would not
reasonably be expected to have a Material Adverse Effect on Omega, (i)
Intellectual Property used in the conduct of its business as currently conducted
that is material to Omega and its Subsidiaries does not, to the knowledge of
Omega, infringe on or otherwise violate the rights of any person and is in
accordance with any applicable license pursuant to which Omega or any Subsidiary
acquired the right to use any Intellectual Property; and (ii) neither Omega nor
any of its Subsidiaries has received any written notice of any pending claim
with respect to any Intellectual Property used by Omega and its Subsidiaries.
For purposes of this Agreement, “Intellectual Property” means registered
trademarks, service marks, brand names, certification marks, trade dress and
other indications of origin, the goodwill associated with the foregoing and
registrations in the United States Patent and Trademark Office or in any similar
office or agency of the United States or any state thereof; all letters patent
of the United States, all reissues and extensions thereof, and all applications
for letters patent of the United States and all divisions, continuations and
continuations-in-part thereof; all registered copyrights arising under the laws
of the United States and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office; all rights to obtain any
reissues, renewals or extensions of the foregoing, and all causes of action for
infringement of the foregoing.
     3.25 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 3.25 of the Omega Disclosure
Schedule, each Loan on the books and records of Omega and its Subsidiaries was
made and has been

-26-



--------------------------------------------------------------------------------



 



serviced in all material respects in accordance with their customary lending
standards in the ordinary course of business, is evidenced in all material
respects by appropriate and sufficient documentation and, to the knowledge of
Omega, constitutes the legal, valid and binding obligation of the obligor named
therein, subject to bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditor’s rights or by general equity principles.
          (b) Omega has set forth in Section 3.25 of the Omega Disclosure
Schedule as to Omega and each Omega Subsidiary as of the latest practicable date
prior to the date of this Agreement: (A) any written or, to Omega’s knowledge,
oral Loan under the terms of which the obligor is 90 or more days delinquent in
payment of principal or interest, or to Omega’s knowledge, in default of any
other material provision thereof; (B) each Loan that has been classified as
“substandard,” “doubtful,” “loss” or “special mention” or words of similar
import by Omega, a Omega Subsidiary or an applicable regulatory authority; (C) a
listing of the Other Real Estate Owned (“OREO”) acquired by foreclosure or by
deed-in-lieu thereof, including the book value thereof and (D) each Loan with
any director, executive officer or five percent or greater shareholder of Omega
or a Omega Subsidiary, or to the knowledge of Omega, any Person controlling,
controlled by or under common control with any of the foregoing.
     3.26 Fiduciary Accounts. Omega and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither Omega nor any of its Subsidiaries, nor any of their respective
directors, officers or employees, has committed any breach of trust to Omega’s
knowledge with respect to any fiduciary account and the records for each such
fiduciary account are true and correct and accurately reflect the assets of such
fiduciary account.
     3.27 Allowance For Loan Losses. Omega Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of Omega, is adequate.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF FNB
     Except as disclosed in the disclosure schedule delivered by FNB to Omega
(the “FNB Disclosure Schedule”), FNB hereby represents and warrants to Omega as
follows:

-27-



--------------------------------------------------------------------------------



 



     4.1 Corporate Organization.
          (a) FNB is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. FNB has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted, and is duly licensed or qualified to do
business in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary.
          (b) FNB is duly registered as a bank holding company and is a
financial holding company under the BHC Act. True and complete copies of the
Articles of Incorporation (the “FNB Charter”) and Bylaws of FNB (the “FNB
Bylaws”), as in effect as of the date of this Agreement, have previously been
made available to Omega.
          (c) Each FNB Subsidiary (i) is duly organized and validly existing
under the laws of its jurisdiction of organization, (ii) is duly qualified to do
business and in good standing in all jurisdictions (whether federal, state,
local or foreign) where its ownership or leasing of property or the conduct of
its business requires it to be so qualified, and (iii) has all requisite
corporate power and authority to own or lease its properties and assets and to
carry on its business as now conducted, except in each of (i) – (iii) as would
not be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect on FNB.
     4.2 Capitalization.
          (a) The authorized capital stock of FNB consists of 500,000,000 shares
of FNB Common Stock, of which, as of September 30, 2007 60,555,834 shares were
issued and outstanding, and 20,000,000 shares of preferred stock, $.01 par value
(the “FNB Preferred Stock”), of which, as of the date hereof, no shares were
issued and outstanding. As of September 30, 2007 shares of FNB Common Stock were
held in FNB’s treasury. As of the date hereof, no shares of FNB Common Stock or
FNB Preferred Stock were reserved for issuance, except for 8,103,789 shares of
FNB Common Stock reserved for issuance upon exercise of options issued or
available for issuance pursuant to employee and director stock plans of FNB in
effect as of the date of this Agreement (the “FNB Stock Plans”) and 53,000
shares of FNB Common Stock available for issuance upon conversion of outstanding
convertible notes assumed by FNB from Legacy Bank. All of the issued and
outstanding shares of FNB Common Stock have been, and all shares of FNB Common
Stock that may be issued pursuant to the FNB Stock Plans will be, when issued in
accordance with the terms thereof, duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof. Except pursuant to this Agreement
and the FNB Stock Plans, FNB is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of FNB Common Stock or any other equity
securities of FNB or any securities representing the right to purchase or
otherwise receive any

-28-



--------------------------------------------------------------------------------



 



shares of FNB Common Stock. The shares of FNB Common Stock to be issued pursuant
to the Merger have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will have been validly issued,
fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof.
          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of FNB are owned by FNB, directly
or indirectly, free and clear of any Liens, and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No such Subsidiary has or is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock or any other equity security of such Subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such Subsidiary.
     4.3 Authority; No Violation.
          (a) FNB has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly approved by the
Board of Directors of FNB. The Board of Directors of FNB has determined that
this Agreement and the transactions contemplated hereby are in the best
interests of FNB and its shareholders, and has directed that a proposal to issue
shares of FNB Common Stock under this Agreement and the transactions
contemplated by this Agreement be submitted to FNB’s shareholders for approval
and adoption at a duly held meeting of such shareholders and, except for the
approval of such proposal by the affirmative vote of a majority of the votes
cast by all holders of shares of FNB Common Stock at such meeting at which a
quorum is present, and provided that the total votes cast on the proposal
represents over 50% of the shares of FNB Common Stock entitled to vote on the
proposal, no other corporate proceedings on the part of FNB are necessary to
approve this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by FNB and,
assuming due authorization, execution and delivery by Omega, constitutes the
valid and binding obligation of FNB, enforceable against FNB in accordance with
its terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by FNB, nor
the consummation by FNB of the transactions contemplated hereby, nor compliance
by FNB with any of the terms or provisions of this Agreement, will violate any
provision of the FNB Charter or the FNB Bylaws or assuming that the consents,
approvals and filings referred to in Section 4.4 are duly obtained and/or made,
(A) violate any statute, code, ordinance, rule, regulation, judgment, order,
writ, decree or Injunction applicable to FNB, any of its

-29-



--------------------------------------------------------------------------------



 



Subsidiaries or any of their respective properties or assets or (B) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of FNB or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which FNB or any of its
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound or affected, except for such violations, conflicts,
breaches or defaults with respect to clause (iii) that are not reasonably likely
to have, either individually or in the aggregate, a Material Adverse Effect on
FNB.
     4.4 Consents and Approvals. Except for (i) the filing of applications and
notices, as applicable, with the Federal Reserve Board under the BHC Act and the
Federal Reserve Act, as amended, and approval of such applications and notices,
and, in connection with the acquisition of the Bank by FNB, the filing of
applications and notices, as applicable, with the FDIC, the OCC or the PA DOB
and the Federal Reserve Board and approval of such applications and notice,
(ii) the Other Regulatory Approvals, (iii) the filing with the SEC of the Joint
Proxy Statement and the filing and declaration of effectiveness of the
Registration Statement, (iv) the filing of the Articles of Merger with and the
acceptance for record by the Secretary of State of the Commonwealth of
Pennsylvania pursuant to the PBCL and the filing of the Articles of Merger with
and the acceptance for record by the Secretary of State of the State of Florida
pursuant to the FBCA, (v) any notices or filings under the HSR Act, (vi) any
consents, authorizations, approvals, filings or exemptions in connection with
compliance with the applicable provisions of federal and state securities laws
relating to the regulation of broker-dealers, investment advisers or transfer
agents and the rules and regulations thereunder and of any applicable industry
SRO, and the rules of Nasdaq or the NYSE, or that are required under consumer
finance, mortgage banking and other similar laws, (vii) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the issuance of the shares of FNB
Common Stock pursuant to this Agreement and approval of listing such FNB Common
Stock on the NYSE, (viii) the approval of the issuance of FNB Common Stock in
connection with the Merger and the transactions contemplated by this Agreement
by the requisite vote of the shareholders of FNB and (ix) filings, if any,
required as a result of the particular status of Omega, no consents or approvals
of or filings or registrations with any Governmental Entity are necessary in
connection with (A) the execution and delivery by FNB of this Agreement and
(B) the consummation by FNB of the Merger and the other transactions
contemplated by this Agreement.
     4.5 Reports. FNB and each of its Subsidiaries have in all material respects
timely filed all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that they were required to
file since January 1, 2005 with the

-30-



--------------------------------------------------------------------------------



 



Regulatory Agencies and with each other applicable Governmental Entity, and all
other reports and statements required to be filed by them since January 1, 2005,
including any report or statement required to be filed pursuant to the laws,
rules or regulations of the United States, any state, any foreign entity, or any
Regulatory Agency, and have paid all fees and assessments due and payable in
connection therewith. Except for normal examinations conducted by a Regulatory
Agency in the ordinary course of the business of FNB and its Subsidiaries, no
Regulatory Agency has initiated or has pending any proceeding or, to the
knowledge of FNB, investigation into the business or operations of FNB or any of
its Subsidiaries since January 1, 2005. There (i) is no unresolved violation,
criticism or exception by any Regulatory Agency with respect to any report or
statement relating to any examinations or inspections of FNB or any of its
Subsidiaries, and (ii) has been no formal or informal inquiries by, or
disagreements or disputes with, any Regulatory Agency with respect to the
business, operations, policies or procedures of FNB since January 1, 2005.
     4.6 Financial Statements. (i) FNB has previously made available to Omega
copies of the consolidated balance sheet of FNB and its Subsidiaries as of
December 31, 2004, 2005 and 2006, and the related consolidated statements of
income, changes in shareholders’ equity and cash flows for the years then ended
as reported in FNB’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2006 (as amended prior to the date hereof, the “FNB 2006 10-K”)
filed with the SEC under the Exchange Act, accompanied by the audit report of
Ernst & Young LLP, independent registered public accountants with respect to FNB
for the years ended December 31, 2004, 2005 and 2006, and (ii) FNB will make
available to Omega when filed with the SEC copies of the unaudited consolidated
balance sheet of FNB and its Subsidiaries as of September 30, 2006 and 2007, and
the related consolidated statements of income, changes in shareholders’ equity
and cash flows of the three- and nine-month periods then ended, as reported in
FNB’s Quarterly Report on Form 10-Q for the quarterly period ended September 30,
2007 (the “FNB 10-Q”). The December 31, 2006 consolidated balance sheet of FNB
(including the related notes, where applicable) fairly presents in all material
respects the consolidated financial position of FNB and its Subsidiaries as of
the date thereof, and the other financial statements referred to in this
Section 4.6 (including the related notes, where applicable) fairly present in
all material respects the results of the consolidated operations, cash flows and
changes in shareholders’ equity and consolidated financial position of FNB and
its Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, subject to normal year-end audit adjustments in amounts
consistent with past experience in the case of unaudited statements; each of
such statements (including the related notes, where applicable) complies in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto; and each of such
statements (including the related notes, where applicable) has been prepared in
all material respects in accordance with GAAP consistently applied during the
periods involved, except, in each case, as indicated in such statements or in
the notes thereto. The books and records of FNB and its Subsidiaries have been,
and are being,

-31-



--------------------------------------------------------------------------------



 



maintained in all material respects in accordance with GAAP and any other
applicable legal and accounting requirements and reflect only actual
transactions.
     4.7 Broker’s Fees. Neither FNB nor any FNB Subsidiary nor any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any brokers fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than UBS Securities LLC, all of the fees and expenses of which shall be the sole
responsibility of FNB.
     4.8 Absence of Certain Changes or Events. Since December 31, 2006, except
as publicly disclosed in the Forms 10-K, 10-Q and 8-K comprising the FNB Reports
(as defined in Section 4.12) filed prior to the date of this Agreement (i) FNB
and the FNB Subsidiaries have (except in connection with the negotiation and
execution and delivery of this Agreement) carried on their respective businesses
in all material respects in the ordinary course consistent with past practice
and (ii) there has not been any Material Adverse Effect with respect to FNB.
     4.9 Legal Proceedings.
          (a) There is no pending, or, to FNB’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any Person
or Governmental Entity that is material to FNB and its Subsidiaries, taken as a
whole, in each case with respect to FNB or any of its Subsidiaries or any of
their respective properties or permits, licenses or authorizations.
          (b) There is no material Injunction, judgment, or regulatory
restriction (other than those of general application that apply to similarly
situated financial or bank holding companies or their Subsidiaries) imposed upon
FNB, any of its Subsidiaries or the assets of FNB or any of its Subsidiaries.
     4.10 Taxes and Tax Returns. Each of FNB and its Subsidiaries has duly and
timely filed (including all applicable extensions) all Tax Returns required to
be filed by it on or prior to the date of this Agreement (all such Tax Returns
being accurate and complete in all material respects), has timely paid or
withheld and timely remitted all Taxes shown thereon as arising and has duly and
timely paid or withheld and timely remitted all Taxes (whether or not shown on
any Tax Return) that are due and payable or claimed to be due from it by a
Governmental Entity other than Taxes that (i) are being contested in good faith,
which have not been finally determined, and (ii) have been adequately reserved
against in accordance with GAAP on FNB’s most recent consolidated financial
statements. All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been made by or on behalf of each of FNB
and its Subsidiaries. Neither FNB nor any of its Subsidiaries has granted any
extension or waiver of the limitation period for the assessment or collection of
Tax that remains in effect. There are no disputes, audits, examinations or
proceedings in

-32-



--------------------------------------------------------------------------------



 



progress or pending (including any notice received of an intent to conduct an
audit or examination), or claims asserted, for Taxes upon FNB or any of its
Subsidiaries. No claim has been made by a Governmental Entity in a jurisdiction
where the FNB or any of its Subsidiaries has not filed Tax Returns such that FNB
or any of its Subsidiaries is or may be subject to taxation by that
jurisdiction. All deficiencies asserted or assessments made as a result of any
examinations by any Governmental Entity of the Tax Returns of, or including, FNB
or any of its Subsidiaries have been fully paid. No issue has been raised by a
Governmental Entity in any prior examination or audit of each of FNB and its
Subsidiaries which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency in respect of such
Governmental Entity for any subsequent taxable period. There are no Liens for
Taxes (other than statutory liens for Taxes not yet due and payable) upon any of
the assets of FNB or any of its Subsidiaries. Neither FNB nor any of its
Subsidiaries is a party to or is bound by any Tax sharing, allocation or
indemnification agreement or arrangement (other than such an agreement or
arrangement exclusively between or among FNB and its Subsidiaries). Neither FNB
nor any of its Subsidiaries (A) has been a member of an affiliated group filing
a consolidated federal income Tax Return (other than a group the common parent
of which was FNB) or (B) has any liability for the Taxes of any Person (other
than FNB or any of its Subsidiaries) under Treas. Reg. §1.1502-6 (or any similar
provision of state, local or foreign law), or as a transferee or successor, by
contract or otherwise. Neither FNB nor any of its Subsidiaries has been, within
the past two years or otherwise as part of a “plan (or series of related
transactions)” (within the meaning of Section 355(e) of the Code) of which the
Merger is also a part, or a “distributing corporation” or a “controlled
corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code. No share of FNB Common Stock is owned by a Subsidiary
of FNB. FNB is not and has not been a “United States real property holding
company” within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code. Neither
FNB, its Subsidiaries nor any other Person on their behalf has executed or
entered into any written agreement with, or obtained or applied for any written
consents or written clearances or any other Tax rulings from, nor has there been
any written agreement executed or entered into on behalf of any of them with any
Taxing Authority, relating to Taxes, including any IRS private letter rulings or
comparable rulings of any Taxing Authority and closing agreements pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of any applicable law, which rulings or agreements would have a
continuing effect after the Effective Time. Neither FNB nor any of its
Subsidiaries has engaged in a “reportable transaction,” as set forth in Treas.
Reg. §1.6011-4(b), or any transaction that is the same as or substantially
similar to one of the types of transactions that the IRS has determined to be a
tax avoidance transaction and identified by notice, regulation or other form of
published guidance as a “listed transaction,” as set forth in Treas. Reg.
§1.6011-4(b)(2). Omega has received complete copies of (i) all federal, state,
local and foreign income or franchise Tax Returns of FNB and its Subsidiaries
relating to the taxable periods beginning January 1, 2004 or later and (ii) any
audit report issued within the last three years

-33-



--------------------------------------------------------------------------------



 



relating to any Taxes due from or with respect to FNB or its Subsidiaries.
Neither FNB, nor any of its Subsidiaries will be required to include any item of
material income in, or exclude any material item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) change in method of accounting for a taxable period
ending on or prior to the Closing Date, (ii) installment sale or open
transaction disposition made on or prior to the Effective Time, (iii) prepaid
amount received on or prior to the Closing Date or (iv) deferred intercompany
gain or any excess loss account of FNB or any of its Subsidiaries for periods or
portions of periods described in Treasury Regulations under Section 1502 of the
Code (or any corresponding or similar provision of state, local or foreign law)
for periods (or portions thereof) ending on or before the Closing Date.
     4.11 Employee Benefits. For purposes hereof, the following terms shall have
the following meaning:
     “FNB Benefit Plan” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer or director of FNB or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by FNB or any
of its Subsidiaries or to which FNB or any of its Subsidiaries contributes or is
obligated to contribute, whether or not written, including without limitation
any employee welfare benefit plan within the meaning of Section 3(1) of ERISA,
any employee pension benefit plan within the meaning of Section 3(2) of ERISA
(whether or not such plan is subject to ERISA) and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program or policy.
     “FNB Employment Agreement” means a written contract, offer letter or
agreement of FNB or any of its Subsidiaries with or addressed to any individual
who is rendering or has rendered services thereto as an employee pursuant to
which FNB or any of its Subsidiaries has any actual or contingent liability or
obligation to provide compensation and/or benefits in consideration for past,
present or future services.
     “FNB Plan” means any FNB Benefit Plan other than a Multiemployer Plan.
          (a) Section 4.11(a) of the FNB Disclosure Schedule includes a complete
list of all material FNB Benefit Plans and all material FNB Employment
Agreements.
          (b) With respect to each FNB Plan, FNB has delivered or made available
to Omega a true, correct and complete copy of: (i) each writing constituting a
part of such FNB Plan, including without limitation all plan documents, employee
communications, benefit schedules, trust agreements, and insurance contracts and
other funding vehicles; (ii) the most recent Annual Report (Form 5500 Series)
and accompanying schedule, if any; (iii) the current summary plan description
and any material modifications thereto, if any (in each case,

-34-



--------------------------------------------------------------------------------



 



whether or not required to be furnished under ERISA); (iv) the most recent
annual financial report, if any; (v) the most recent actuarial report, if any;
and (vi) the most recent determination letter from the IRS, if any. FNB has
delivered or made available to Omega a true, correct and complete copy of each
material FNB Employment Agreement.
          (c) All material contributions required to be made to any FNB Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any FNB Plan, for any period through the date hereof have been
timely made or paid in full or, to the extent not required to be made or paid on
or before the date hereof, have been fully reflected on the financial statements
to the extent required by GAAP. Each FNB Benefit Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA either (i) is funded through an
insurance company contract and is not a “welfare benefit fund” within the
meaning of Section 419 of the Code or (ii) is unfunded.
          (d) With respect to each FNB Plan, FNB and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
FNB Plans. Each FNB Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to a FNB Plan or the imposition of any material lien on
the assets of FNB or any of its Subsidiaries under ERISA or the Code.
Section 4.11(d) of the FNB Disclosure Schedule identifies each FNB Plan that is
intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“FNB Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each Qualified Plan and the related trust that has not
been revoked or FNB is entitled to rely on a favorable opinion issued by the
IRS, and, to the knowledge of FNB, there are no existing circumstances and no
events have occurred that would reasonably be expected to adversely affect the
qualified status of any FNB Qualified Plan or the related trust. No trust
funding any FNB Plan is intended to meet the requirements of Code
Section 501(c)(9). To the knowledge of FNB, none of FNB and its Subsidiaries nor
any other person, including any fiduciary, has engaged in any “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of the FNB Plans or their
related trusts, FNB, any of its Subsidiaries or any person that FNB or any of
its Subsidiaries has an obligation to indemnify, to any material Tax or penalty
imposed under Section 4975 of the Code or Section 502 of ERISA.
          (e) With respect to each FNB Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and, (ii) except as
would not have, individually or in the aggregate, a Material Adverse Effect:
(A) the fair market value of the assets of such FNB Plan equals or exceeds the

-35-



--------------------------------------------------------------------------------



 



actuarial present value of all accrued benefits under such FNB Plan (whether or
not vested) on a termination basis; (B) no reportable event within the meaning
of Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred; (C) all premiums to the PBGC have been timely paid in full;
(D) no liability (other than for premiums to the PBGC) under Title IV of ERISA
has been or would reasonably be expected to be incurred by FNB or any of its
Subsidiaries; and (E) the PBGC has not instituted proceedings to terminate any
such FNB Plan and, to FNB’s knowledge, no condition exists that presents a risk
that such proceedings will be instituted or which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such FNB Plan.
          (f) (i) No FNB Benefit Plan is a Multiemployer Plan or a Multiple
Employer Plan; (ii) none of FNB and its Subsidiaries nor any of their respective
ERISA Affiliates has, at any time during the last six years, contributed to or
been obligated to contribute to any Multiemployer Plan or Multiple Employer
Plan; and (iii) none of FNB and its Subsidiaries nor any of their respective
ERISA Affiliates has incurred, during the last six years, any Withdrawal
Liability that has not been satisfied in full. There does not now exist, nor do
any circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of FNB or any of its
Subsidiaries following the Effective Time, other than such liabilities that
arise solely out of, or relate solely to, the FNB Benefit Plans. Without
limiting the generality of the foregoing, neither FNB nor any of its
Subsidiaries, nor, to FNB’s knowledge, any of their respective ERISA Affiliates,
has engaged in any transaction described in Section 4069 or Section 4204 or 4212
of ERISA.
          (g) FNB and its Subsidiaries have no liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code, Part 6 of Title I of ERISA or applicable law and at
no expense to FNB and its Subsidiaries.
          (h) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions contemplated by this Agreement will, either
alone or in conjunction with any other event (whether contingent or otherwise),
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of FNB or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or
(iv) result in any amount failing to be deductible by reason of Section 280G of
the Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
          (i) No labor organization or group of employees of FNB or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding

-36-



--------------------------------------------------------------------------------



 



presently pending or, to FNB’s knowledge, threatened to be brought or filed,
with the National Labor Relations Board or any other labor relations tribunal or
authority. Each of FNB and its Subsidiaries is in material compliance with all
applicable laws and collective bargaining agreements respecting employment and
employment practices, terms and conditions of employment, wages and hours and
occupational safety and health.
     4.12 SEC Reports. FNB has previously made available to Omega an accurate
and complete copy of each final registration statement, prospectus, report,
schedule and definitive proxy statement filed since January 1, 2005 by FNB with
the SEC pursuant to the Securities Act or the Exchange Act (the “FNB Reports”)
and prior to the date of this Agreement, as of the date of such FNB Report,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except that information as of a later date (but before the date
of this Agreement) shall be deemed to modify information as of an earlier date.
Since January 1, 2005, as of their respective dates, all FNB Reports filed under
the Securities Act and the Exchange Act complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto.
     4.13 Compliance with Applicable Law. FNB and each of its Subsidiaries hold
all licenses, franchises, permits and authorizations necessary for the lawful
conduct of their respective businesses under and pursuant to each, and since
January 1, 2005, have complied in all respects with and are not in default in
any respect under any applicable law, statute, order, rule, regulation, policy
or guideline of any Governmental Entity relating to FNB or any of its
Subsidiaries (including the Equal Credit Opportunity Act, the Fair Housing Act,
the Community Reinvestment Act, the Home Mortgage Disclosure Act, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorist (USA Patriot) Act of 2001, the Bank Secrecy Act and
applicable limits on loans to one borrower), except where the failure to hold
such license, franchise, permit or authorization or such noncompliance or
default is not reasonably likely to, either individually or in the aggregate,
have a Material Adverse Effect on FNB.
     4.14 Contracts. Except for matters that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on FNB and its Subsidiaries taken as a whole, (i) none of FNB nor
any of its Subsidiaries is (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect under any material
contract, lease, license or other agreement or instrument, (ii) to the knowledge
of FNB, none of the other parties to any such material contract, lease, license
or other agreement or instrument is (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder and (iii) neither FNB nor any of its Subsidiaries has received any
written notice of the intention of any party to terminate or

-37-



--------------------------------------------------------------------------------



 



cancel any such material contract, lease, license or other agreement or
instrument whether as a termination or cancellation for convenience or for
default of FNB or any of its Subsidiaries.
     4.15 Agreements with Regulatory Agencies. Neither FNB nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
since January 1, 2005, a recipient of any supervisory letter from, or has been
ordered to pay any civil money penalty by, or since January 1, 2005, has adopted
any policies, procedures or board resolutions at the request or suggestion of
any Regulatory Agency or other Governmental Entity that currently restricts in
any material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its ability to pay dividends, its credit or
risk management policies, its management or its business, other than those of
general application that apply to similarly situated financial holding companies
or their Subsidiaries (each item in this sentence, whether or not set forth in
the FNB Disclosure Schedule, a “FNB Regulatory Agreement”), nor has FNB or any
of its Subsidiaries been advised since January 1, 2005, by any Regulatory Agency
or other Governmental Entity that it is considering issuing, initiating,
ordering or requesting any such FNB Regulatory Agreement. To the knowledge of
FNB, there has not been any event or occurrence since January 1, 2005 that could
reasonably be expected to result in a determination that any such bank
Subsidiary is not “well capitalized” and “well managed” as a matter of U.S.
federal banking law. Each bank Subsidiary of FNB has at least a “satisfactory”
rating under the U.S. Community Reinvestment Act.
     4.16 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of FNB included
in the FNB 10-Q (including any notes thereto), (ii) liabilities incurred in
connection with this Agreement and the transactions contemplated thereby and
(iii) liabilities incurred in the ordinary course of business consistent with
past practice since September 30, 2007, since September 30, 2007, neither FNB
nor any of its Subsidiaries has incurred any liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due) that, either individually or in the aggregate, has had or is reasonably
likely to have, a Material Adverse Effect on FNB.
     4.17 Environmental Liability.
          (a) To FNB’s Knowledge, (A) FNB and its Subsidiaries are in material
compliance with applicable environmental laws; (B) no real property, including
buildings or other structures, currently or formerly owned or operated by FNB or
any of its Subsidiaries, or any property in which FNB or any of its Subsidiaries
has held a security interest, Lien or a fiduciary or management role (“FNB Loan
Property”), has been contaminated with, or has had any release of, any Hazardous
Substance except in material compliance with Environmental Laws; (C) neither FNB
nor any of its Subsidiaries could be deemed the owner

-38-



--------------------------------------------------------------------------------



 



or operator of, or have actively participated in the management regarding
Hazardous Substances of, any FNB Loan Property that has been contaminated with,
or has had any material and unlawful release to the environment of, any
regulated quantity of any Hazardous Substance; (D) neither FNB nor any of its
Subsidiaries has any material liability for any Hazardous Substance disposal or
contamination on any third party property; (E) neither FNB nor any of its
Subsidiaries has received any notice, demand letter, claim or request for
information alleging any material violation of, or liability under, any
Environmental Law; (F) neither FNB nor any of its Subsidiaries is subject to any
order, decree, injunction or other agreement with any Governmental Entity or any
third party relating to any Environmental Law; (G) there are no circumstances or
conditions (including the presence of unencapsulated friable asbestos,
underground storage tanks, lead products, polychlorinated biphenyls, prior
manufacturing operations, dry-cleaning or automotive services) involving FNB or
any of its Subsidiaries, any currently or formerly owned or operated property,
or any FNB Loan Property, that could reasonably be expected to result in any
material claims, liability or investigations against FNB or any of its
Subsidiaries, result in any material restrictions on the ownership, use or
transfer of any property pursuant to any Environmental Law or materially and
adversely affect the value of any FNB Loan Property, (H) FNB has set forth in
the FNB Disclosure Schedule and made available to Omega copies of all
environmental reports or studies, sampling data, correspondence and filings in
its possession or reasonably available to it relating to FNB, its Subsidiaries
and any currently owned or operated property of FNB which were prepared in the
last five years and (I) FNB has made available to Omega copies of all
environmental reports or studies, sampling data, correspondence and filings in
the possession or reasonably available to it relating to any currently
outstanding FNB Loan and which were prepared for FNB in the last five years.
          (b) There are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action, private environmental investigations or
remediation activities or governmental investigations of any nature seeking to
impose, or that are reasonably likely to result in the imposition, on FNB of any
liability or obligation arising under common law or under any local, state or
federal environmental statute, regulation or ordinance including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, pending or threatened against FNB, which liability or obligation is
reasonably likely to have, either individually or in the aggregate, a Material
Adverse Effect on FNB. To the knowledge of FNB, there is no reasonable basis for
any such proceeding, claim, action or governmental investigation that would
impose any liability or obligation that would be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on FNB. FNB is not
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any Governmental Entity or third party imposing any liability or obligation
with respect to the foregoing that is reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on FNB.

-39-



--------------------------------------------------------------------------------



 



     4.18 Reorganization. As of the date of this Agreement, FNB is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.
     4.19 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 4.19 of the FNB Disclosure
Schedule, each Loan on the books and records of FNB and its Subsidiaries was
made and has been serviced in all material respects in accordance with their
customary lending standards in the ordinary course of business, is evidenced in
all material respects by appropriate and sufficient documentation and, to the
knowledge of FNB, constitutes the legal, valid and binding obligation of the
obligor named therein, subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditor’s rights or by general equity principles.
          (b) FNB has set forth in Section 4.20 of the FNB Disclosure Schedule
as to FNB and each FNB Subsidiary as of the latest practicable date prior to the
date of this Agreement: (A) any written or, to FNB’s knowledge, oral Loan under
the terms of which the obligor is 90 or more days delinquent in payment of
principal or interest, or to FNB’s knowledge, in default of any other material
provision thereof; (B) each Loan that has been classified as “substandard,”
“doubtful,” “loss” or “special mention” or words of similar import by FNB, a FNB
Subsidiary or an applicable regulatory authority; (C) a listing of the OREO
acquired by foreclosure or by deed-in-lieu thereof, including the book value
thereof and (D) each Loan with any director, executive officer or five percent
or greater shareholder of FNB or a FNB Subsidiary, or to the knowledge of FNB,
any Person controlling, controlled by or under common control with any of the
foregoing.
     4.20 Fiduciary Accounts. FNB and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither FNB nor any of its Subsidiaries, nor any of their respective directors,
officers or employees, has committed any breach of trust to FNB’s knowledge with
respect to any fiduciary account and the records for each such fiduciary account
are true and correct and accurately reflect the assets of such fiduciary
account.
     4.21 Allowance for Loan Losses. FNB Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of FNB, is adequate.

-40-



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS
     5.1 Conduct of Businesses Prior to the Effective Time.
          (a) During the period from the date of this Agreement to the Effective
Time, except as expressly contemplated or permitted by this Agreement, each of
FNB and Omega shall, and shall cause each of its respective Subsidiaries to,
(i) conduct its business in the ordinary course in all material respects,
(ii) use reasonable best efforts to maintain and preserve intact its business
organization, employees and advantageous business relationships and retain the
services of its key officers and key employees and (iii) take no action that
would reasonably be expected to prevent or materially impede or delay the
obtaining of, or materially adversely affect the ability of the parties to
obtain, any necessary approvals of any Regulatory Agency or other Governmental
Entity required for the transactions contemplated hereby or to perform its
covenants and agreements under this Agreement or to consummate the transactions
contemplated hereby or thereby.
          (b) Omega agrees that between the date hereof and the Effective Time,
a representative of FNB shall be permitted to be an observer at the meetings of
the Loan Committee of Omega’s Board of Directors.
     5.2 Omega Forbearances. During the period from the date of this Agreement
to the Effective Time, except as set forth in Section 5.2 of the Omega
Disclosure Schedule and except as expressly contemplated or permitted by this
Agreement, Omega shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of FNB, which shall not be unreasonably
withheld:
          (a) (i) other than dividends and distributions by a direct or indirect
Subsidiary of Omega to Omega or any direct or indirect wholly owned Subsidiary
of Omega, declare, set aside or pay any dividends on, make any other
distributions in respect of, or enter into any agreement with respect to the
voting of, any of its capital stock (except for regular quarterly cash dividends
with customary record dates and payment dates and not to exceed $.31 per share
on Omega Common Stock), (ii) split, combine or reclassify any of its capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of, or in substitution for, shares of its capital stock, except upon the
exercise of Omega Stock Options or settlement of Omega RSUs that are outstanding
as of the date hereof in accordance with their present terms or (iii) purchase,
redeem or otherwise acquire any shares of capital stock or other securities of
Omega or any of its Subsidiaries, or any rights, warrants or options to acquire
any such shares or other securities (other than the issuance of Omega Common
Stock upon the exercise of Omega Stock Options or settlement of Omega RSUs that
are outstanding as of the date hereof in accordance with their present terms,
including the

-41-



--------------------------------------------------------------------------------



 



withholding of shares of Omega Common Stock to satisfy the exercise price or Tax
withholding);
          (b) grant any stock options, restricted stock units or other
equity-based award with respect to shares of Omega Common Stock under any of the
Omega Stock Plans, or otherwise, or grant any individual, corporation or other
entity any right to acquire any shares of its capital stock; or issue any
additional shares of capital stock or other securities (other than the issuance
of Omega Common Stock upon the exercise of Omega Stock Options or settlement of
Omega RSUs that are outstanding as of the date hereof in accordance with their
present terms);
          (c) amend the Omega Articles, Omega Bylaws or other comparable
organizational documents;
          (d) (i) acquire or agree to acquire by merging or consolidating with,
or by purchasing any assets or any equity securities of, or by any other manner,
any business or any Person, or otherwise acquire or agree to acquire any assets
except inventory or other similar assets in the ordinary course of business
consistent with past practice or (ii) open, acquire, close or sell any branches;
          (e) sell, lease, license, mortgage or otherwise encumber or subject to
any Lien, or otherwise dispose of any of its properties or assets other than
securitizations and other transactions in the ordinary course of business
consistent with past practice;
          (f) except for borrowings having a maturity of not more than 30 days
under existing credit facilities (or renewals, extensions or replacements
therefor that do not increase the aggregate amount available thereunder and that
do not provide for any termination fees or penalties, prohibit pre-payments or
provide for any pre-payment penalties, or contain any like provisions limiting
or otherwise affecting the ability of Omega or its applicable Subsidiaries or
successors from terminating or pre-paying such facilities, or contain financial
terms less advantageous than existing credit facilities, and as they may be so
renewed, extended or replaced (“Credit Facilities”) that are incurred in the
ordinary course of business consistent with past practice, or for borrowings
under Credit Facilities or other lines of credit or refinancing of indebtedness
outstanding on the date hereof in additional amounts not to exceed $500,000,
incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise become responsible for the
obligations of any Person (other than Omega or any wholly owned Subsidiary
thereof), or, other than in the ordinary course of business consistent with past
practice, make any loans, advances or capital contributions to, or investments
in, any Person other than its wholly owned Subsidiaries and as a result of
ordinary advances and reimbursements to employees and endorsements of banking
instruments;

-42-



--------------------------------------------------------------------------------



 



          (g) change in any material respect its accounting methods (or
underlying assumptions), principles or practices affecting its assets,
liabilities or business, including any reserving, renewal or residual method,
practice or policy, in each case, in effect on the date hereof, except as
required by changes in GAAP or regulatory accounting principles;
          (h) change in any material respects its underwriting, operating,
investment or risk management or other similar policies of Omega or any of its
Subsidiaries except as required by applicable law or policies imposed by any
Regulatory Agency or any Governmental Entity;
          (i) make, change or revoke any material Tax election, file any
material amended Tax Return, enter into any closing agreement with respect to a
material amount of Taxes, settle any material Tax claim or assessment or
surrender any right to claim a refund of a material amount of Taxes;
          (j) other than in the ordinary course of business consistent with past
practice, terminate or waive any material provision of any material agreement,
contract or obligation (collectively, “Contracts”) other than normal renewals of
Contracts without materially adverse changes, additions or deletions of terms,
or enter into or renew any agreement or contract or other binding obligation of
Omega or its Subsidiaries containing (i) any restriction on the ability of Omega
and its Subsidiaries, or, after the Merger, FNB and its Subsidiaries, to conduct
its business as it is presently being conducted or currently contemplated to be
conducted after the Merger or (ii) any restriction on Omega or its Subsidiaries,
or, after the Merger, FNB and its Subsidiaries, in engaging in any type of
activity or business;
          (k) incur any capital expenditures in excess of $100,000 individually
or $250,000 in the aggregate;
          (l) except as required by agreements or instruments in effect on the
date hereof, alter in any material respect, or enter into any commitment to
alter in any material respect, any material interest in any corporation,
association, joint venture, partnership or business entity in which Omega
directly or indirectly holds any equity or ownership interest on the date hereof
(other than any interest arising from any foreclosure, settlement in lieu of
foreclosure or troubled loan or debt restructuring in the ordinary course of
business consistent with past practice);
          (m) agree or consent to any material agreement or material
modifications of existing agreements with any Regulatory Authority or
Governmental Entity in respect of the operations of its business, except as
required by law;
          (n) pay, discharge, settle or compromise any claim, action,
litigation, arbitration, suit, investigation or proceeding, other than any such
payment, discharge,

-43-



--------------------------------------------------------------------------------



 



settlement or compromise in the ordinary course of business consistent with past
practice that involves solely money damages in an amount not in excess of
$100,000 individually or $500,000 in the aggregate, and that does not create
precedent for other pending or potential claims, actions, litigation,
arbitration or proceedings;
          (o) issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers without the prior approval of FNB (which will not be
unreasonably delayed or withheld), except for communications in the ordinary
course of business that do not relate to the Merger or other transactions
contemplated hereby;
          (p) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;
          (q) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions contemplated hereby;
          (r) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (s) Make, renew or otherwise modify any loan, loan commitment, letter
of credit or other extension of credit (individually, a “Loan” and collectively,
“Loans”) to any Person if the Loan is an existing credit on the books of Omega
and classified as “substandard,” “doubtful” or “loss” or such Loan is in an
amount in excess of $500,000 and classified as “special mention” without the
approval of FNB, or make, renew or otherwise modify any Loan or Loans if
immediately after making an unsecured Loan or Loans, such Person would be
indebted to Omega Bank in an aggregate amount in excess of $1,000,000 on an
unsecured basis or undersecured, or make any fully secured Loan or Loans to any
Person (except for any Loan secured by a first mortgage on single family
owner-occupied real estate) if, immediately after making a secured Loan, such
Person would be indebted to Omega Bank in an aggregate amount in excess of
$5,000,000 or, without approval of FNB, shall not make, renew or otherwise
modify any Loan or Loans secured by an owner-occupied 1-4 single-family
residence with a principal balance in excess of $1,000,000 or in any event if
such Loan does not conform with Omega Bank’s Credit Policy Manual if, in the
case of any of the foregoing types of Loan or Loans, FNB shall object thereto
within three business days after receipt of notice of such proposed Loan, and
the failure to provide a written objection within three business days after
receipt of notice of such proposed Loan from Omega Bank shall be deemed as the
approval of FNB to make such Loan or Loans;

-44-



--------------------------------------------------------------------------------



 



          (t) Enter into or amend or renew any employment, consulting, severance
or similar agreements or arrangements with any director, officer or employee of
Omega or its Subsidiaries or grant any salary or wage increase or increase any
employee benefit, including discretionary or other incentive or bonus payments,
except in accordance with the terms of any applicable Omega incentive plan, or
accelerate the vesting of any unvested stock options, except:
               (i) for normal increases in compensation and bonuses to employees
in the ordinary course of business consistent with past practice, provided that
no such increases shall result in an annual aggregate adjustment in compensation
or bonus of more than 3.5%, provided, however, that no increase for any
individual shall result in an annual adjustment in compensation or bonus of more
than 5%, unless mutually agreed to by Omega and FNB;
               (ii) for other changes that are required by applicable law or are
advisable in order to comply with Section 409A of the Code;
               (iii) to pay the amounts or to provide payments under plans
and/or commitments set forth in the Omega Disclosure Schedule;
               (iv) for retention bonuses to such persons and in such amounts as
are mutually agreed by FNB and Omega;
               (v) severance payments pursuant to the severance agreements or
employment agreements that are set forth in Section 5.2 of the Omega Disclosure
Schedule; or
               (vi) for grants of awards to newly hired employees consistent
with past practice.
          (u) Hire any person as an employee of Omega or any of its Subsidiaries
or promote any employee, except (i) to satisfy contractual obligations existing
as of the date hereof and set forth in Section 5.2 of the Omega Disclosure
Schedule, or (ii) to fill any vacancies existing as of the date hereof and
described in Section 5.2 of the Omega Disclosure Schedule or (iii) to fill any
vacancies arising after the date hereof at a comparable level of compensation
with persons whose employment is terminable at the will of Omega or a Subsidiary
of Omega, as applicable, provided, however, that such total compensation for any
one employee may not exceed $60,000; or
          (v) agree to take, make any commitment to take, or adopt any
resolutions of its Board of Directors in support of, any of the actions
prohibited by this Section 5.2.
     5.3 FNB Forbearances. During the period from the date of this Agreement to
the Effective Time, except as expressly contemplated or permitted by this
Agreement, FNB shall

-45-



--------------------------------------------------------------------------------



 



not, and shall not permit any of its Subsidiaries to, without the prior written
consent of Omega:
          (a) amend, repeal or otherwise modify any provision of the FNB Charter
or the FNB Bylaws other than those that would not be adverse to Omega or its
shareholders or those that would not impede FNB’s ability to consummate the
transactions contemplated hereby;
          (b) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;
          (c) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (d) make any material investment either by purchase of stock or
securities, contributions to capital, property transfers or purchase of any
property or assets of any other individual, corporation or other entity, in any
case to the extent such action would be reasonably expected to prevent, or
materially impede or delay, the consummation of the transactions contemplated by
this Agreement;
          (e) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions contemplated hereby; or
          (f) agree to take, make any commitment to take, or adopt any
resolutions of its board of directors in support of, any of the actions
prohibited by this Section 5.3.
     5.4 No Control of Other Party’s Business. Nothing contained in this
Agreement is intended to give FNB, directly or indirectly, the right to control
or direct Omega’s or its Subsidiaries’ operations prior to the Effective Time.
Prior to the Effective Time, each of FNB and Omega shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision over its (and its respective Subsidiaries) respective operations.

-46-



--------------------------------------------------------------------------------



 



ARTICLE VI
ADDITIONAL AGREEMENTS
     6.1 Regulatory Matters.
          (a) FNB agrees to prepare the Registration Statement to be filed by
FNB with the SEC in connection with the issuance of FNB Common Stock in the
Merger including the Joint Proxy Statement and prospectus and other proxy
solicitation materials of Omega and FNB constituting a part thereof and all
related documents. Omega shall prepare and furnish to FNB such information
relating to it and its directors, officers and shareholders as may be reasonably
required in connection with the above referenced documents based on its
knowledge of and access to the information required for said documents, and
Omega, and its legal, financial and accounting advisors, shall have the right to
review in advance and approve, which approval shall not be unreasonably withheld
such Registration Statement prior to its filing. Omega agrees to cooperate with
FNB and FNB’s counsel and accountants in requesting and obtaining appropriate
opinions, consents and letters from its financial advisor and independent
auditor in connection with the Registration Statement and the Joint Proxy
Statement. As long as Omega has cooperated as described above, FNB agrees to
file, or cause to be filed, the Registration Statement and the Joint Proxy
Statement with the SEC as promptly as reasonably practicable. Each of Omega and
FNB agrees to use its commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
reasonably practicable after the filing thereof. FNB also agrees to use its
reasonable best efforts to obtain all necessary state securities law or “Blue
Sky” permits and approvals required to carry out the transactions contemplated
by this Agreement. After the Registration Statement is declared effective under
the Securities Act, Omega and FNB shall each promptly mail at its expense the
Joint Proxy Statement to its respective shareholders.
          (b) Each of Omega and FNB agree that none of the information supplied
or to be supplied by it for inclusion or incorporation by reference in the
Registration Statement shall, at the time the Registration Statement and each
amendment or supplement thereto, if any, becomes effective under the Securities
Act, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. Each of Omega and FNB agree that none of the information
supplied or to be supplied by it for inclusion or incorporation by reference in
the Joint Proxy Statement and any amendment or supplement thereto shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading. Each of Omega and FNB further agree that if such party shall become
aware prior to the Effective Time of any information furnished by such party
that would cause any of the statements in the Registration Statement or the
Joint Proxy Statement to be false or misleading with respect to any material
fact, or to omit to state any material fact necessary to make the statements
therein not false or

-47-



--------------------------------------------------------------------------------



 



misleading, to promptly inform the other parties thereof and an appropriate
amendment or supplement describing such information shall be filed promptly with
the SEC and, to the extent required by law, disseminated to the shareholders of
Omega and/or FNB.
          (c) FNB agrees to advise Omega, promptly after FNB receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order or the
suspension of the qualification of FNB Common Stock for offering or sale in any
jurisdiction, of the initiation or, to the extent FNB is aware thereof, threat
of any proceeding for any such purpose, or of any request by the SEC for the
amendment or supplement of the Registration Statement or for additional
information.
          (d) The parties shall cooperate with each other and use their
respective reasonable best efforts to promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all permits, consents, approvals and
authorizations of all third parties, Regulatory Agencies and Governmental
Entities that are necessary or advisable to consummate the transactions
contemplated by this Agreement (including the Merger), and to comply with the
terms and conditions of all such permits, consents, approvals and authorizations
of all such Regulatory Agencies and Governmental Entities. Omega and FNB shall
have the right to review in advance, and, to the extent practicable, each will
consult the other on, in each case subject to applicable laws relating to the
exchange of information, all the information relating to Omega or FNB, as the
case may be, and any of their respective Subsidiaries, which appear in any
filing made with, or written materials submitted to, any third party, Regulatory
Agency or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties shall act reasonably and as promptly as practicable. The parties shall
consult with each other with respect to the obtaining of all permits, consents,
approvals and authorizations of all third parties, Regulatory Agencies and
Governmental Entities necessary or advisable to consummate the transactions
contemplated by this Agreement and each party will keep the other apprised of
the status of matters relating to completion of the transactions contemplated by
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
be deemed to require FNB to take any action, or commit to take any action, or
agree to any condition or restriction, in connection with obtaining the
foregoing permits, consents, approvals and authorizations of third parties,
Regulatory Agencies or Governmental Entities, that would reasonably be expected
to have a material adverse effect on FNB and its Subsidiaries (including the
Surviving Company after giving effect to the Merger) taken as a whole after the
Effective Time (a “Materially Burdensome Regulatory Condition”). In addition,
Omega agrees to cooperate and use its reasonable best efforts to assist FNB in
preparing and filing such petitions and filings, and in obtaining such permits,
consents, approvals and authorizations of third parties, Regulatory Agencies and
Governmental Entities, that may be

-48-



--------------------------------------------------------------------------------



 



necessary or advisable to effect any mergers and/or consolidations of
Subsidiaries of Omega and FNB following consummation of the Merger.
          (e) Each of FNB and Omega shall, upon request, furnish to the other
all information concerning itself, its Subsidiaries, directors, officers and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with the Joint Proxy Statement, the Registration Statement or any
other statement, filing, notice or application made by or on behalf of FNB,
Omega or any of their respective Subsidiaries to any Regulatory Agency or
Governmental Entity in connection with the Merger and the other transactions
contemplated by this Agreement.
          (f) Each of FNB and Omega shall promptly advise the other upon
receiving any communication from any Regulatory Agency or Governmental Entity
whose consent or approval is required for consummation of the transactions
contemplated by this Agreement that causes such party to believe that there is a
reasonable likelihood that any Requisite Regulatory Approval (as defined in
Section 7.1(c)) will not be obtained or that the receipt of any such approval
may be materially delayed.
          (g) Press Releases. Omega and FNB shall consult with each other before
issuing any press release with respect to the Merger or this Agreement and shall
not issue any such press release or make any such public statements without the
prior consent of the other party, which shall not be unreasonably withheld;
provided, however, that a party may, without the prior consent of the other
party, but after such consultation, to the extent practicable under the
circumstances, issue such press release or make such public statements as may
upon the advice of outside counsel be required by law or the rules or
regulations of the SEC, the FDIC, the OCC, the NYSE or FINRA. In addition, the
Chief Executive Officers of Omega and FNB shall be permitted to respond to
appropriate questions about the Merger from the press. Omega and FNB shall
cooperate to develop all public announcement materials and make appropriate
management available at presentations related to the Merger as reasonably
requested by the other party.
     6.2 Access to Information.
          (a) Upon reasonable notice and subject to applicable laws relating to
the exchange of information, each of Omega and FNB shall, and shall cause each
of its Subsidiaries to, afford to the officers, employees, accountants, counsel
and other representatives of the other, reasonable access, during normal
business hours during the period prior to the Effective Time, to all its
properties, books, contracts, commitments and records, and, during such period,
the parties shall, and shall cause its Subsidiaries to, make available to the
other party all other information concerning its business, properties and
personnel as the other may reasonably request. Omega shall, and shall cause each
of its Subsidiaries to, provide to FNB a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of

-49-



--------------------------------------------------------------------------------



 



federal securities laws or federal or state banking laws other than reports or
documents that such party is not permitted to disclose under applicable law.
Neither Omega nor FNB nor any of their Subsidiaries shall be required to provide
access to or to disclose information where such access or disclosure would
jeopardize the attorney-client privilege of such party or its Subsidiaries or
contravene any law, rule, regulation, order, judgment, decree, fiduciary duty or
binding agreement entered into prior to the date of this Agreement. The parties
shall make appropriate substitute disclosure arrangements under circumstances in
which the restrictions of the preceding sentence apply.
          (b) All information and materials provided pursuant to this Agreement
shall be subject to the provisions of the Confidentiality Agreement entered into
between the parties (the “Confidentiality Agreement”).
          (c) No investigation by either of the parties or their respective
representatives shall affect the representations and warranties of the other set
forth in this Agreement.
     6.3 Shareholder Approval.
          (a) Omega shall call a meeting of its shareholders for the purpose of
obtaining the requisite shareholder approval required in connection with this
Agreement and the Merger (the “Omega Shareholder Meeting”), and shall use its
reasonable best efforts to cause its meeting to occur as soon as reasonably
practicable. Subject to Section 6.13, the Board of Directors of Omega shall
recommend approval and adoption of this Agreement, the Merger and the other
transactions contemplated hereby, by Omega’s shareholders and shall include such
recommendation in the Joint Proxy Statement (the “Omega Recommendation”).
Without limiting the generality of the foregoing, Omega’s obligations pursuant
to the first sentence of this Section 6.3(a) shall not be affected by the
commencement, public proposal, public disclosure or communication to Omega of
any Acquisition Proposal (as defined in Section 6.13(e)). Notwithstanding the
foregoing, if this Agreement is terminated pursuant to Section 8.1, Omega’s
obligations pursuant to the first sentence of this Section 6.3(a) shall
terminate.
          (b) FNB shall call a meeting of its shareholders for the purpose of
obtaining the requisite shareholder approval required in connection with this
Agreement and the Merger (the “FNB Shareholder Meeting”), and shall use its
reasonable best efforts to cause its meeting to occur as soon as reasonably
practicable. The Board of Directors of FNB shall recommend that FNB’s
shareholders vote in favor of approval and adoption of this Agreement, the
Merger, including the issuance of the shares of FNB Common Stock in connection
therewith and the other transactions contemplated hereby (the “FNB Proposal”).
FNB shall include such recommendation in the Joint Proxy Statement (the “FNB
Recommendation”). The Board of Directors of FNB shall use commercially
reasonable efforts to obtain such approval. The FNB Proposal shall be submitted
to the shareholders of FNB at

-50-



--------------------------------------------------------------------------------



 



the FNB Shareholder Meeting for the purpose of approving the issuance of shares
of FNB Common Stock in connection with the Merger. Notwithstanding the
foregoing, if this Agreement is terminated pursuant to Section 8.1, FNB’s
obligations pursuant to the first sentence of this Section 6.3(b) shall
terminate.
     6.4 Commercially Reasonable Efforts; Cooperation. Each of Omega and FNB
agrees to exercise good faith and use its commercially reasonable efforts to
satisfy the various covenants and conditions to Closing in this Agreement, and
to consummate the transactions contemplated hereby as promptly as possible.
     6.5 Affiliates. Omega shall use its reasonable best efforts to cause each
director, executive officer and other person who is an “affiliate” (for purposes
of Rule 145 under the Securities Act) of Omega to deliver to FNB, as soon as
practicable after the date of this Agreement, a written agreement, in the form
of Exhibit B.
     6.6 NYSE Approval. FNB shall cause the shares of FNB Common Stock to be
issued in the Merger to be approved for quotation on the NYSE, subject to
official notice of issuance, prior to the Effective Time.
     6.7 Benefit Plans.
          (a) As soon as administratively practicable after the Effective Time,
FNB shall take all reasonable action so that employees of Omega and its
Subsidiaries shall be entitled to participate in each employee benefit plan,
program or arrangement of FNB of general applicability with the exception of
FNB’s defined benefit pension plan (the “FNB Plans”) to the same extent as
similarly-situated employees of FNB and its Subsidiaries, it being understood
that inclusion of the employees of Omega and its Subsidiaries in the FNB Plans
may occur at different times with respect to different plans, provided that
coverage shall be continued under corresponding Benefit Plans of Omega and its
Subsidiaries until such employees are permitted to participate in the FNB Plans
and provided further, however, that nothing contained herein shall require FNB
or any of its Subsidiaries to make any grants to any former employee of Omega
under any discretionary equity compensation plan of FNB. FNB shall cause each
FNB Plans in which employees of Omega and its Subsidiaries are eligible to
participate to recognize, for purposes of determining eligibility to participate
in, the vesting of benefits under the FNB Plans, the service of such employees
with Omega and its Subsidiaries to the same extent as such service was credited
for such purpose by Omega, provided, however, that such service shall not be
recognized to the extent that such recognition would result in a duplication of
benefits. Except for the commitment to continue those Benefit Plans of Omega and
its Subsidiaries that correspond to FNB Plans until employees of Omega and its
Subsidiaries are included in such FNB Plans, nothing herein shall limit the
ability of FNB to amend or terminate any of Omega’s Benefit Plans in accordance
with and to the extent permitted by their terms at any time permitted by such
terms.

-51-



--------------------------------------------------------------------------------



 



          (b) At and following the Effective Time, and except as otherwise
provided in Section 6.7(d) FNB shall honor, and the Surviving Company shall
continue to be obligated to perform, in accordance with their terms, all benefit
obligations to, and contractual rights of, current and former employees of Omega
and its Subsidiaries and current and former directors of Omega and its
Subsidiaries existing as of the Effective Date, as well as all employment,
executive severance or “change-in-control” or similar agreements, plans or
policies of Omega that are set forth on Schedule 6.7(b) of the Omega Disclosure
Schedule, subject to the receipt of any necessary approval from any Governmental
Entity. The severance or termination payments that are payable pursuant to such
agreements, plans or policies of Omega are set forth on Schedule 6.7(b) of the
Omega Disclosure Schedule. Following the consummation of the Merger and for one
year thereafter, FNB shall, to the extent not duplicative of other severance
benefits, pay employees of Omega or its Subsidiaries who are terminated for
other than cause, severance as set forth on Schedule 6.7(b) of the FNB
Disclosure Schedule. Following the expiration of the foregoing severance policy,
any years of service recognized for purposes of this Section 6.7(b) will be
taken into account under the terms of any applicable severance policy of FNB or
its Subsidiaries.
          (c) At such time as employees of Omega and its Subsidiaries become
eligible to participate in a medical, dental or health plan of FNB or its
Subsidiaries, FNB shall cause each such plan to (i) waive any preexisting
condition limitations to the extent such conditions are covered under the
applicable medical, health or dental plans of FNB and (ii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to such employee or dependent on or after the Effective Time to
the extent such employee or dependent had satisfied any similar limitation or
requirement under an analogous Benefit Plan prior to the Effective Time.
          (d) Immediately prior to the Effective Time, Omega shall, at the
written request of FNB, freeze or terminate such of the Omega Benefit Plans as
is requested by FNB, including Omega’s 401(k) Plan.
     6.8 Indemnification; Directors’ and Officers’ Insurance.
          (a) In the event of any threatened or actual claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative,
including any such claim, action, suit, proceeding or investigation (each a
“Claim”) in which any individual who is now, or has been at any time prior to
the date of this Agreement, or who becomes prior to the Effective Time, a
director or officer of Omega or any of its Subsidiaries or who is or was serving
at the request of Omega or any of its Subsidiaries as a director or officer of
another Person (the “Indemnified Parties”), is, or is threatened to be, made a
party based in whole or in part on, or arising in whole or in part out of, or
pertaining to (i) the fact that he is or was a director or officer of Omega or
any of its Subsidiaries or was serving at the request of Omega or any of its
Subsidiaries as a director or officer of another Person or (ii) this Agreement
or any of the transactions contemplated by this Agreement, whether asserted or
arising before or after the

-52-



--------------------------------------------------------------------------------



 



Effective Time, the parties shall cooperate and use their best efforts to defend
against and respond thereto. From and after the Effective Time, FNB shall, and
shall cause the Surviving Company to, indemnify, defend and hold harmless, as
and to the fullest extent currently provided under applicable law, the Omega
Articles, the Omega Bylaws and any agreement set forth in Section 6.8 of the
Omega Disclosure Schedule, each such Indemnified Party against any losses,
claims, damages, liabilities, costs, expenses (including reimbursement for
reasonable fees and expenses, including fees and expenses of legal counsel,
incurred in advance of the final disposition of any claim, suit, proceeding or
investigation upon receipt of any undertaking required by applicable law),
judgments, fines and amounts paid in settlement in connection with any such
threatened or actual claim, action, suit, proceeding or investigation.
          (b) FNB and the Surviving Company agree that all rights to
indemnification of liabilities (including advancement of expenses), and all
limitations with respect thereto, existing in favor of any Indemnified Person,
as provided in the Omega Articles or the Omega Bylaws, shall survive the Merger
and shall continue in full force and effect, without any amendment thereto;
provided, however, that in the event any Claim is asserted or made, any
determination required to be made with respect to whether an Indemnified
Person’s conduct complies with the standards set forth under the PBCL, the Omega
Articles or the Omega Bylaws, as the case may be, shall be made by independent
legal counsel (whose fees and expenses shall be paid by FNB and the Surviving
Company) selected by such Indemnified Person and reasonably acceptable to FNB;
and provided further that nothing in this Section 6.8 shall impair any rights or
obligations of any current or former director or officer of Omega or its
Subsidiaries, including pursuant to the respective organizational documents of
Omega, or their respective Subsidiaries, under the PBCL or otherwise.
          (c) Prior to the Effective Time, Omega shall obtain at the expense of
FNB, and FNB shall maintain for a period of six years following the Effective
Time, directors’ and officers’ liability insurance and fiduciary liability
insurance policies in respect of acts or omissions occurring at or prior to the
Effective Time, including the transactions contemplated hereby, covering the
Indemnified Persons who are currently covered by Omega’s directors’ and
officers’ liability insurance or fiduciary liability insurance policies,
provided that FNB may substitute therefor policies of at least the same coverage
and amounts containing terms and conditions that are not less advantageous than
such policies of Omega or single premium tail coverage with policy limits equal
to Omega’s existing coverage limits, provided that in no event shall FNB be
required to expend for any one year an amount in excess of 150% of the annual
premium currently paid by Omega for such insurance (the “Insurance Amount”), and
further provided that if FNB is unable to maintain or obtain the insurance
called for by this Section 6.8(c) as a result of the preceding provision, FNB
shall use its commercially reasonable best efforts to obtain the most
advantageous coverage as is available for the Insurance Amount. The provisions
of the immediately preceding sentence shall be deemed to have been satisfied if
prepaid policies have been obtained prior to the Effective Time from

-53-



--------------------------------------------------------------------------------



 



an insurer or insurers that have an insurer financial strength rating by A.M.
Best Co. of at least “A,” which policies provide the Indemnified Persons with
coverage, from the Effective Time to the sixth anniversary of the Effective
Time, including in respect of the transactions contemplated hereby, on terms
that are no less advantageous to Indemnified Persons than Omega’s D&O Insurance
existing immediately prior to the date hereof. If such prepaid policies have
been obtained prior to the Effective Time, then the FNB shall maintain such
policies in full force and effect and continue the obligations thereunder.
          (d) The provisions of this Section 6.8 shall survive the Effective
Time and are intended to be for the benefit of, and shall be enforceable by,
each Indemnified Party and his or her heirs and representatives.
     6.9 Additional Agreements. In case at any time after the Effective Time any
further action is necessary or desirable to carry out the purposes of this
Agreement (including any merger between a Subsidiary of FNB, on the one hand,
and a Subsidiary of Omega, on the other) or to vest the Surviving Company with
full title to all properties, assets, rights, approvals, immunities and
franchises of either party to the Merger, the proper officers and directors of
each party and their respective Subsidiaries shall take all such necessary
action as may be reasonably requested by, and at the sole expense of, FNB.
     6.10 Advice of Changes. Each of FNB and Omega shall promptly advise the
other of any change or event (i) having or reasonably likely to have a Material
Adverse Effect on it or (ii) that it believes would or would be reasonably
likely to cause or constitute a material breach of any of its representations,
warranties or covenants contained in this Agreement; provided, however, that no
such notification shall affect the representations, warranties, covenants or
agreements of the parties (or remedies with respect thereto) or the conditions
to the obligations of the parties under this Agreement; provided, further, that
a failure to comply with this Section 6.10 shall not constitute the failure of
any condition set forth in Article VII to be satisfied unless the underlying
Material Adverse Effect or material breach would independently result in the
failure of a condition set forth in Article VII to be satisfied.
     6.11 Dividends. After the date of this Agreement, Omega shall coordinate
with FNB the declaration of any dividends in respect of Omega Common Stock and
the record dates and payment dates relating thereto such that holders of Omega
Common Stock shall not receive two dividends, or fail to receive one dividend,
for any quarter with respect to their shares of Omega Common Stock and any
shares of FNB Common Stock any such holder receives in exchange therefor in the
Merger.
     6.12 Exemption from Liability Under Section 16(b). Prior to the Effective
Time, FNB and Omega shall take such steps as may be required to cause any
acquisitions or dispositions of capital stock of FNB or Omega (including
derivative securities thereof) resulting from the transactions contemplated by
this Agreement by each individual who is subject to the

-54-



--------------------------------------------------------------------------------



 



reporting requirements of Section 16(a) of the Exchange Act with respect to
Omega to be exempt under Rule 16b-3 of the 1934 Act.
     6.13 Certain Actions.
          (a) From the date of this Agreement through the Effective Time, except
as otherwise permitted by this Section 6.13, Omega will not, and will not
authorize or permit any of its directors, officers, agents, employees,
investment bankers, attorneys, accountants, advisors, agents, Affiliates or
representatives (collectively, “Omega Representatives”) to, directly or
indirectly, (i) initiate, solicit, encourage or take any action to facilitate,
including by way of furnishing information, any Acquisition Proposal (as defined
in Section 6.13(e)(i)) or any inquiries with respect to or the making of any
Acquisition Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any information relating to Omega or any of its
Subsidiaries or afford access to the business, properties, assets, books or
records of Omega or any of its Subsidiaries to, otherwise cooperate in any way
with, or knowingly assist, participate in, facilitate or encourage any effort by
any third party that is seeking to make, or has made, an Acquisition Proposal or
(iii) except in accordance with Section 8.1(g), approve, endorse or recommend or
enter into any letter of intent or similar document or any contract, agreement
or commitment contemplating or otherwise relating to an Acquisition Proposal.
          (b) Notwithstanding anything herein to the contrary, Omega and its
Board of Directors shall be permitted (i) to comply with Rule 14d-9 and
Rule 14e-2 promulgated under the Exchange Act with regard to an Acquisition
Proposal provided that the Board of Directors of Omega shall not withdraw or
modify in a manner adverse to FNB the Omega Recommendation except as set forth
in subsection (iii) below; (ii) to engage in any discussions or negotiations
with, and provide any information to, any third party in response to a Superior
Proposal (as defined in Section 6.13(e)(ii)) by any such third party, if and
only to the extent that (x) Omega’s Board of Directors concludes in good faith,
after consultation with outside counsel, that failure to do so could reasonably
be expected to breach its fiduciary duties under applicable law, (y) prior to
providing any information or data to any third party in connection with a
Superior Proposal by any such third party, Omega’s Board of Directors receives
from such third party an executed confidentiality agreement, which
confidentiality terms shall be no less favorable to Omega than those contained
in the Confidentiality Agreement between Omega and FNB, a copy of which executed
confidentiality agreement shall have been provided to FNB for informational
purposes and (z) at least 72 hours prior to providing any information or data to
any third party or entering into discussions or negotiations with any third
party, Omega promptly notifies FNB in writing of the name of such third party
and the material terms and conditions of any such Superior Proposal and (iii) to
withdraw, modify, qualify in a manner adverse to FNB, condition or refuse to
make the Omega Recommendation (the “Change in Omega Recommendation”) if Omega’s
Board of Directors concludes in good faith, after consultation with outside
counsel and financial

-55-



--------------------------------------------------------------------------------



 



advisors, that failure to do so could reasonably be expected to breach its
fiduciary duties under applicable law.
          (c) Omega will promptly, and in any event within 24 hours, notify FNB
in writing of the receipt of any Acquisition Proposal or any information related
thereto, which notification shall describe the Acquisition Proposal and identify
the third party making the same.
          (d) Omega agrees that it will, and will cause the Omega
Representatives to, immediately cease and cause to be terminated any activities,
discussions or negotiations existing as of the date of this Agreement with any
parties conducted heretofore with respect to any Acquisition Proposal.
          (e) For purposes of this Agreement:
               (i) The term “Acquisition Proposal” means any inquiry, proposal
or offer, filing of any regulatory application or notice, whether in draft or
final form, or disclosure of an intention to do any of the foregoing from any
person relating to any (w) direct or indirect acquisition or purchase of a
business that constitutes a substantial (i.e., 20% or more) portion of the net
revenues, net income or net assets of Omega and its Subsidiaries, taken as a
whole, (x) direct or indirect acquisition or purchase of Omega Common Stock
after the date of this Agreement by a Person who on the date of this Agreement
does not own 10% or more of Omega Common Stock and such Person by reason of such
purchase or acquisition first becomes the owner of 10% or more of Omega Common
Stock after the date of this Agreement or the direct or indirect acquisition or
purchase of 5% or more of Omega Common Stock after the date of this Agreement by
a Person who on the date of this Agreement owns 10% or more of Omega Common
Stock, (y) tender offer or exchange offer that if consummated would result in
any Person beneficially owning 10% or more of any class of equity securities of
Omega or (z) merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving Omega other than the
transactions contemplated by this Agreement.
               (ii) The term “Superior Proposal” means any bona fide,
unsolicited written Acquisition Proposal made by a Third Party to acquire more
than 50% of the combined voting power of the shares of Omega Common Stock then
outstanding or all or substantially all of Omega’s consolidated assets for
consideration consisting of cash and/or securities that is on terms that the
Board of Directors of Omega in good faith concludes, after consultation with its
financial advisors and outside counsel, taking into account, among other things,
all legal, financial, regulatory and other aspects of the proposal and the
person making the proposal, including any break-up fees, expense reimbursement
provisions and conditions to consummation, (A) is on terms that the Board of
Directors of Omega in its good faith judgment believes to be more favorable to
Omega than the Merger; (B) for which financing, to the extent required, is then
fully committed or reasonably determined to be

-56-



--------------------------------------------------------------------------------



 



available by the Board of Directors of Omega and (C) is reasonably capable of
being completed.
          (f) If a Payment Event (as defined in Section 6.13(g)) occurs, Omega
shall pay to FNB by wire transfer of immediately available funds, within two
business days following such Payment Event, a fee of $15,000,000 (the “Break-up
Fee”), provided, however, that if a Payment Event occurs, Omega shall have no
obligation to pay FNB’s expenses under Section 9.3(b).
          (g) The term “Payment Event” means any of the following:
               (i) the termination of this Agreement by FNB pursuant to
Section 8.1(f)(i);
               (ii) the termination of this Agreement by Omega pursuant to
Section 8.1(g);
               (iii) the termination of this Agreement pursuant to any other
Section following the commencement of a tender offer or exchange offer for 25%
or more of the outstanding shares of Omega Common Stock and Omega shall not have
sent to its shareholders, within 10 business days after the commencement of such
tender offer or exchange offer, a statement that the Board of Directors of Omega
recommends rejection of such tender offer or exchange offer; or
               (iv) the occurrence of any of the following events within
18 months of the termination of this Agreement pursuant to Section 8.1(e)(i),
provided that an Acquisition Proposal shall have been made by a Third Party
after the date hereof and prior to such termination that shall not have been
withdrawn in good faith prior to such termination: (A) Omega enters into an
agreement to merge with or into, or be acquired, directly or indirectly, by
merger or otherwise by, such Third Party; (B) such Third Party, directly or
indirectly, acquires substantially all of the total assets of Omega and its
Subsidiaries, taken as a whole; or (C) such Third Party, directly or indirectly,
acquires more than 50% of the outstanding shares of Omega Common Stock. As used
herein, “Third Party” means any person as defined in Section 13(d) of the
Exchange Act other than FNB or its Affiliates.
          (h) Omega acknowledges that the agreements contained in
Section 6.13(e) are an integral part of the transactions contemplated in this
Agreement and that without these agreements FNB would not enter into this
Agreement. Accordingly, in the event Omega fails to pay to FNB the Break-up Fee,
promptly when due, Omega shall, in addition thereto, pay to FNB all costs and
expenses, including attorneys’ fees and disbursements, incurred in collecting
such Break-up Fee together with interest on the amount of the Break-up Fee or
any unpaid portion thereof, from the date such payment was due until the date
such

-57-



--------------------------------------------------------------------------------



 



payment is received by FNB, accrued at the fluctuating prime rate as quoted in
The Wall Street Journal as in effect from time to time during the period.
     6.14 Transition. Commencing following the date hereof, FNB and Omega shall,
and shall cause their respective Subsidiaries to, use their reasonable best
efforts to facilitate the integration, from and after the Closing, of Omega and
its Subsidiaries with the businesses of FNB and its Subsidiaries. Without
limiting the generality of the foregoing, from the date hereof through the
Closing Date and consistent with the performance of their day-to-day operations,
the continuous operation of Omega and its Subsidiaries in the ordinary course of
business and applicable law, Omega shall cause the employees and officers of
Omega and its Subsidiaries, including the Bank, to cooperate with FNB in
performing tasks reasonably required in connection with such integration.
     6.15 Certain Post-Closing Matters.
          (a) FNB shall take all action necessary to appoint or elect, effective
as of the Effective Time, as directors of FNB the Omega Designees. Such persons
shall fill vacancies on the FNB Board of Directors in classes to be mutually
agreed upon by FNB and Omega and shall serve until their successors are elected
and qualified. Consistent with the fiduciary duties of the FNB Board, FNB agrees
that to the extent that any Omega Designee dies or becomes incapacitated or is
unwilling to serve prior to the Effective Time, Omega and FNB shall mutually
agree upon a substitute person to serve as successor, and provided that such
person is reasonably acceptable to the FNB Board, such person shall be appointed
to fill the vacancy so created. Consistent with its fiduciary duties, the FNB
Board of Directors agrees to recommend the Omega Designees for nomination as the
FNB Board of Directors at the annual meeting of FNB’s shareholders at which
their respective terms shall expire.
          (b) FNB agrees to take all action necessary to appoint or elect,
effective as of the Effective Time, as directors of FNB Bank four current
members of the Board of Directors of Omega (the “Omega Bank Designees”) as are
mutually agreed by FNB and Omega. Each of the Omega Bank Designees shall serve
until the election of his or her successor. FNB agrees to cause the FNB Bank
Board to recommend the annual reelection of the Omega Bank Designees through FNB
Bank’s annual meeting of shareholders in 2010.
          (c) FNB shall cause FNB Bank to establish and maintain for at least
three years after the Effective Date a community advisory board of directors
(the “Omega Advisory Board”). The Omega Advisory Board shall be formed by FNB
Bank and be operated in a manner that is consistent with FNB Bank’s past
practices with respect to its existing community advisory boards. For not less
than two years following the Effective Date, the membership of the Omega
Advisory Board shall consist of the current members of the Omega Board of
Directors, subject to confirmation of such initial members by the Nominating and
Corporate Governance Committee of FNB.

-58-



--------------------------------------------------------------------------------



 



          (d) (a) From and after the Effective Time, FNB shall cause FNB Bank to
establish a new region that will consist of certain central and northeastern
Pennsylvania branches of Omega and, at FNB’s discretion, FNB Bank.
          (e) The commitments set forth in this Section 6.15 shall survive the
Effective Time as reflected in a formal resolution of the FNB Board and the FNB
Bank Board to be reflected in the minutes of FNB as the Surviving Company of the
Merger and FNB Bank as the Surviving Bank in the Bank Merger. The members of the
Omega Advisory Board shall be deemed to be third party beneficiaries of the
commitments set forth in this Section 6.15.
ARTICLE VII
CONDITIONS PRECEDENT
     7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of the parties to effect the Merger shall be subject to
the satisfaction or waiver, where permitted by applicable law, at or prior to
the Effective Time of the following conditions:
          (a) Shareholder Approval. This Agreement and the Merger contemplated
hereby shall have been approved and adopted by the requisite affirmative vote of
the holders of Omega Common Stock entitled to vote thereon and this Agreement
and the Merger contemplated thereby, including the issuance of shares of FNB
Common Stock under this Agreement and the Merger contemplated hereby, shall have
been approved by the requisite affirmative vote of the holders of FNB Common
Stock entitled to vote thereon.
          (b) NYSE Listing. The shares of FNB Common Stock to be issued to the
holders of Omega Common Stock upon consummation of the Merger shall have been
authorized for quotation on the NYSE, subject to official notice of issuance.
          (c) Regulatory Approvals. All regulatory approvals set forth in
Sections 3.4 and 4.4 required to consummate the transactions contemplated by
this Agreement, including the Merger, shall have been obtained and shall remain
in full force and effect and all statutory waiting periods in respect thereof
shall have expired (all such approvals and the expiration of all such waiting
periods being referred as the “Requisite Regulatory Approvals”).
          (d) Registration Statement. The Registration Statement shall have
become effective under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the SEC.
          (e) No Injunctions or Restraints; Illegality. No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition

-59-



--------------------------------------------------------------------------------



 



(an “Injunction”) preventing the consummation of the Merger or any of the other
transactions contemplated by this Agreement shall be in effect. No statute,
rule, regulation, order, Injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal consummation of the Merger.
     7.2 Conditions to Obligation of FNB to Effect the Merger. The obligation of
FNB to effect the Merger is also subject to the satisfaction or waiver by FNB,
where permitted by applicable law, at or prior to the Effective Time, of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of Omega contained in this Agreement that are qualified by materiality or
contained in Section 3.2 shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date and the representations and warranties of Omega contained in this Agreement
that are not so qualified shall be true and correct in all material respects as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (except in each case to the extent any such
representation or warranty expressly speaks as of an earlier specified date, in
which case, as of such date), except in each case where the failure of the
representations and warranties (other than the representations and warranties
set forth in Section 3.2) to be so true and correct (without giving effect to
any qualification as to “material,” “materiality,” “material adverse effect” or
similar qualifications) are not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect on Omega; and FNB shall have
received a certificate signed on behalf of Omega by the Chief Executive Officer
or the Chief Financial Officer of Omega to the foregoing effect.
          (b) Performance of Obligations of Omega. Omega shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date; and FNB shall have received a
certificate signed on behalf of Omega by the Chief Executive Officer or the
Chief Financial Officer of Omega to such effect.
          (c) Federal Tax Opinion. FNB shall have received the opinion of its
counsel, Duane Morris LLP, in form and substance reasonably satisfactory to FNB,
dated the Closing Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, the Merger will be
treated as a reorganization within the meaning of Section 368(a) of the Code. In
rendering such opinion, counsel may require and rely upon representations
contained in certificates of officers of Omega and FNB, reasonably satisfactory
in form and substance to it.
          (d) Environmental Reports. At the request of FNB, Omega shall have
furnished FNB with a Phase I environmental study with respect to all real
property owned by Omega or any of its Subsidiaries (which Phase I environmental
study shall be at the sole cost and expense of FNB), the findings of which shall
be commercially acceptable to FNB who shall not unreasonably withhold such
acceptance.

-60-



--------------------------------------------------------------------------------



 



          (e) No Materially Burdensome Regulatory Condition. None of the
Requisite Regulatory Approvals shall have resulted in the imposition of a
Materially Burdensome Regulatory Condition.
     7.3 Conditions to Obligation of Omega to Effect the Merger. The obligation
of Omega to effect the Merger is also subject to the satisfaction or waiver by
Omega, where permitted by applicable law, at or prior to the Effective Time of
the following conditions:
          (a) Representations and Warranties. The representations and warranties
of FNB contained in this Agreement that are qualified by materiality shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date and the representations and warranties
of FNB contained in this Agreement that are not so qualified shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date (except in each case
to the extent any such representation or warranty expressly speaks as of an
earlier specified date, in which case, as of such date), except in each case
where the failure of the representations and warranties to be so true and
correct (without giving effect to any qualification as to “material,”
“materiality,” “material adverse effect” or similar qualifications) are not,
individually or in the aggregate, reasonably likely to result in a Material
Adverse Effect on FNB; and Omega shall have received a certificate signed on
behalf of FNB by the Chief Executive Officer or the Chief Financial Officer of
FNB to the foregoing effect.
          (b) Performance of Obligations of FNB. FNB shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Omega shall have received a
certificate signed on behalf of FNB by the Chief Executive Officer or the Chief
Financial Officer of FNB to such effect.
          (c) Federal Tax Opinion. Omega shall have received the opinion of its
counsel, Blank Rome LLP, in form and substance reasonably satisfactory to Omega,
dated the Closing Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, the Merger will be
treated as a reorganization within the meaning of Section 368(a) of the Code. In
rendering such opinion, counsel may require and rely upon representations
contained in certificates of officers of Omega and FNB, reasonably satisfactory
in form and substance to it.
ARTICLE VIII
TERMINATION AND AMENDMENT
     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Date, and the Merger may be abandoned:

-61-



--------------------------------------------------------------------------------



 



          (a) Mutual Consent. By the mutual consent in writing of FNB and Omega
if the Board of Directors of each so determines by vote of a majority of the
members of its entire Board.
          (b) Breach.
               (i) By FNB, if (A) any of the representations and warranties of
Omega contained in this Agreement shall fail to be true and correct such that
the condition set forth in Section 7.2(a) would not be satisfied or (B) Omega
shall have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.2(b) would not
be satisfied, in either case other than as a result of a material breach by FNB
of any of its obligations under this Agreement and such failure or breach with
respect to any such representation, warranty or obligation cannot be cured, or,
if curable, shall continue unremedied for a period of 30 days after Omega has
received written notice from FNB of the occurrence of such failure or breach,
but in no event shall such 30-day period extend beyond June 30, 2008.
               (ii) By Omega, if (A) any of the representations and warranties
of FNB contained in this Agreement shall fail to be true and correct such that
the condition set forth in Section 7.3(a) would not be satisfied or (B) FNB
shall have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.3(b) would not
be satisfied, in either case other than as a result of a material breach by
Omega of any of its obligations under this Agreement and such failure or breach
with respect to any such representation, warranty or obligation cannot be cured,
or, if curable, shall continue unremedied for a period of 30 days after FNB has
received written notice from Omega of the occurrence of such failure or breach,
but in no event shall such 30-day period extend beyond June 30, 2008.
          (c) Delay. By FNB or Omega, if its Board of Directors so determines by
vote of a majority of the members of its entire Board, in the event that the
Merger is not consummated on or before 5:00 p.m., Eastern Daylight Time on
June 30, 2008, except to the extent that the failure of the Merger then to be
consummated by such date shall be due to the failure of the party seeking to
terminate pursuant to this Section 8.1(c) to perform or observe the covenants
and agreements of such party set forth in this Agreement.
          (d) No Regulatory Approval. By FNB or Omega, if its Board of Directors
so determines by a vote of a majority of the members of its entire Board, in the
event the approval of any Governmental Entity required for consummation of the
Merger contemplated by this Agreement shall have been denied by final
nonappealable action of such Governmental Entity or an application therefor
shall have been permanently withdrawn at the request of a Governmental Entity,
provided, however, that no party shall have the right to terminate this
Agreement pursuant to this Section 8.1(d) if such denial shall be due to

-62-



--------------------------------------------------------------------------------



 



the failure of the party seeking to terminate this Agreement to perform or
observe the covenants of such party set forth herein.
          (e) No Omega or FNB Shareholder Approval.
               (i) By FNB, or by Omega provided that Omega shall not be in
material breach of any of its obligations under Section 6.3(a), if any approval
of the shareholders of Omega contemplated by this Agreement shall not have been
obtained by reason of the failure to obtain the required vote at the Omega
Shareholder Meeting or at any adjournment or postponement thereof.
               (ii) By Omega, or by FNB provided that FNB shall not be in
material breach of any of its obligations under Section 6.3(b), if any approval
of the shareholders of FNB contemplated by this Agreement shall not have been
obtained by reason of the failure to obtain the required vote at the FNB
Shareholder Meeting or any adjournment or postponement thereof.
     (f) Failure to Recommend.
               (i) At any time prior to the Omega Shareholder Meeting, by FNB if
(i) Omega shall have breached Section 6.13(a) in any respect materially adverse
to FNB, (ii) the Omega Board of Directors shall have failed to make the Omega
Recommendation or shall have effected a Change in Omega Recommendation,
(iii) the Omega Board shall have recommended approval of an Acquisition Proposal
or (iv) Omega shall have materially breached its obligations under
Section 6.3(a) by failing to call, give notice of, convene and hold the Omega
Shareholder Meeting.
               (ii) At any time prior to the FNB Shareholder Meeting, by Omega
if (i) the FNB Board of Directors shall have failed to make the FNB
Recommendation or (ii) FNB shall have materially breached its obligations under
Section 6.3(b) by failing to call, give notice of, convene and hold the FNB
Shareholder Meeting.
          (g) Superior Proposal. At any time prior to the date of mailing of the
Joint Proxy Statement, by Omega in order to enter concurrently into an
Acquisition Proposal that has been received by Omega and the Omega Board of
Directors in compliance with Sections 6.13 (a) and (b) and that Omega’s Board of
Directors concludes in good faith, in consultation with its financial and legal
advisors, that such Acquisition Proposal is a Superior Proposal; provided,
however, that this Agreement may be terminated by Omega pursuant to this
Section 8.1(g) only after the fifth business day following Omega’s provision of
written notice to FNB advising FNB, that the Omega Board of Directors is
prepared to accept a Superior Proposal (it being agreed that the delivery of
such notice shall not entitle FNB to terminate this Agreement pursuant to
Section 8.1(g)) and only if (i) during such five-business day period, Omega has
caused its financial and legal advisors to negotiate with FNB in good faith

-63-



--------------------------------------------------------------------------------



 



to make such adjustments in the terms and conditions of this Agreement such that
such Acquisition Proposal would no longer constitute a Superior Proposal,
(ii) Omega’s Board of Directors has considered such adjustments in the terms and
conditions of this Agreement resulting from such negotiations and has concluded
in good faith, based upon consultation with its financial and legal advisers,
that such Acquisition Proposal remains a Superior Proposal even after giving
effect to the adjustments proposed by FNB and further provided that such
termination shall not be effective until Omega has paid the Break-up Fee to FNB.
     8.2 Effect of Termination. In the event of termination of this Agreement by
either FNB or Omega as provided in Section 8.1, this Agreement shall forthwith
become void and have no effect except (i) Sections 6.1(g), 6.2(b), 6.13(f)-(h),
8.2, 8.3, 9.3 and 9.8 shall survive any termination of this Agreement and
(ii) notwithstanding anything to the contrary contained in this Agreement, no
party shall be relieved or released from any liability or damages arising out of
its willful breach of any of the provisions of this Agreement.
     8.3 Amendment. Subject to compliance with applicable law and
Section 1.1(b), this Agreement may be amended by the parties, by action taken or
authorized by their respective Boards of Directors at any time before or after
approval of the matters presented in connection with Merger by the shareholders
of Omega or the shareholders of FNB; provided, however, that after any approval
of the transactions contemplated by this Agreement by the shareholders of Omega
and FNB, there may not be, without further approval of their shareholders, any
amendment of this Agreement that requires such further approval under applicable
law. This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties.
     8.4 Extension; Waiver. At any time prior to the Effective Time, the
parties, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other party, (ii) waive any
inaccuracies in the representations and warranties contained in this Agreement
and (iii) waive compliance with any of the agreements or conditions contained in
this Agreement; provided, however, that after any approval of the transactions
contemplated by this Agreement by the shareholders of Omega and FNB, there may
not be, without further approval of their shareholders, any extension or waiver
of this Agreement or any portion hereof that changes the amount or form of the
consideration to be delivered to the holders of Omega Common Stock and the
holders of FNB Common Stock under this Agreement, other than as contemplated by
this Agreement. Any agreement on the part of a party to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party, but such extension or waiver or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

-64-



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
     9.1 Closing. On the terms and subject to conditions set forth in this
Agreement, the closing of the Merger (the “Closing”) shall take place at
10:00 a.m. on a date and at a place to be specified by the parties, which date
shall be no later than five business days after the satisfaction or waiver
(subject to applicable law) of the latest to occur of the conditions set forth
in Article VII (other than those conditions that by their nature are to be
satisfied or waived at the Closing), unless extended by mutual agreement of the
parties (the “Closing Date”).
     9.2 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for Articles I , II and IX and Sections 6.7,
6.8, 6.9 and 6.15.
     9.3 Expenses.
          (a) Each party hereto will bear all expenses incurred by it in
connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of its own financial consultants, accountants and
counsel, except that expenses of printing the Joint Proxy Statement and the
registration fee to be paid to the SEC in connection with the Registration
Statement shall be shared equally between Omega and FNB, and provided further
that nothing contained herein shall limit either party’s rights to recover any
liabilities or damages arising out of the other party’s willful breach of any
provision of this Agreement.
          (b) In the event that this Agreement is terminated by:
     (i) FNB pursuant to Section 8.1(b)(i);

  (ii)   Omega pursuant to Section 8.1(b)(ii);     (iii)   FNB pursuant to
Section 8.1(e)(i); or     (iv)   Omega pursuant to Section 8.1(e)(ii),

then the non-terminating party shall pay to the terminating party by wire
transfer of immediately available funds, within two business days following
delivery of a statement of such expenses, all out-of-pocket costs and expenses,
up to a maximum of $500,000, including without limitation, professional fees of
legal counsel, financial advisors and accountants, and their expenses, actually
incurred by the terminating party in connection with the Merger and this
Agreement.

-65-



--------------------------------------------------------------------------------



 



          9.4 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile, with confirmation, mailed by registered or
certified mail, return receipt requested, or delivered by an express courier,
with confirmation, to the parties at the following addresses or at such other
address for a party as shall be specified by like notice:
     (a) if to Omega, to:
Omega Financial Corporation
366 Walker Drive
State College, PA 16801
Attention: Donita R. Koval
Facsimile:
with a copy to:
Blank Rome LLP
One Logan Square
Philadelphia, PA 19006
Attention: Lawrence R. Wiseman, Esq.
Facsimile: (215) 832-5549
          (b) if to FNB, to:
F.N.B. Corporation
One F.N.B. Boulevard
Hermitage, PA 16148
Attention: Stephen J. Gurgovits
Facsimile (724) 983-3515
with a copy to:
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Attention: Frederick W. Dreher, Esq.
Facsimile: (215) 979-1213
     9.5 Interpretation. When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way

-66-



--------------------------------------------------------------------------------



 



the meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The Omega Disclosure Schedule and
the FNB Disclosure Schedule, as well as all other schedules and all exhibits
hereto, shall be deemed part of this Agreement and included in any reference to
this Agreement. This Agreement shall not be interpreted or construed to require
any person to take any action, or fail to take any action, if to do so would
violate any applicable law.
     9.6 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
     9.7 Entire Agreement. This Agreement, including the documents and the
instruments referred to in this Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter of this Agreement, other than the Confidentiality Agreement.
     9.8 Governing Law; Jurisdiction.
          (a) This Agreement, the Merger and all claims arising hereunder or
relating hereto, shall be governed and construed and enforced in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
principles of conflicts of law thereof.
          (b) Each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Pennsylvania state court or the United States District Court for the Eastern
District of Pennsylvania, in any action or proceeding arising out of or relating
to this Agreement. Each of the parties hereto agrees that, subject to rights
with respect to post-trial motions and rights of appeal or other avenues of
review, a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any Pennsylvania state court or the United States District Court for the Eastern
District of Pennsylvania. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO

-67-



--------------------------------------------------------------------------------



 



INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.
     9.9 Severability. Except to the extent that application of this Section 9.9
would have a Material Adverse Effect on Omega or FNB, any term or provision of
this Agreement that is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable. In all
such cases, the parties shall use their reasonable best efforts to substitute a
valid, legal and enforceable provision that, insofar as practicable, implements
the original purposes and intents of this Agreement.
     9.10 Assignment; Third Party Beneficiaries. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by either of the parties (whether by operation of law or otherwise) without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by each of the parties and their respective successors and assigns. Except as
otherwise specifically provided in Section 6.8 and 6.15, this Agreement
(including the documents and instruments referred to in this Agreement) is not
intended to and does not confer upon any person other than the parties hereto
any rights or remedies under this Agreement.

-68-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officers of F.N.B. Corporation and
Omega Financial Corporation have executed this Agreement as of the date first
above written.

             
 
                F.N.B. CORPORATION    
 
           
 
  By:   /s/ Stephen J. Gurgovits    
 
           
 
      Stephen J. Gurgovits,    
 
      President and Chief Executive Officer    
 
                OMEGA FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Donita R. Koval    
 
           
 
      Donita R. Koval,    
 
      President and Chief Executive Officer    

-69-